
  Honduras 1982 (rev. 2013)
  
  

  
  Subsequently amended 


Preamble


We, the representatives elected by the sovereign will of the Honduran people, meeting in the National Constituent Assembly, invoking the protection of God and the example of our founding fathers, placing our faith in the restoration of the Central American union and faithfully interpreting the aspirations of the people who conferred upon us their mandate, hereby decree and sanction this Constitution so as to strengthen and perpetuate a rule of law which ensures a politically, economically and socially just society which affirms our nationality and establishes the conditions for the full realization of man as a human being, within a context of justice, liberty, security, stability, pluralism, peace, representative democracy and the common good.



Title I. The State



Chapter I. The Organization of the State



Article 1


Honduras is a State of law, sovereign, constituted as a free, democratic and independent republic to ensure its inhabitants the enjoyment of justice, liberty, culture, and social and economic well-being.



Article 2


Sovereignty originates in the people, from which stem all the powers of the State, which are exercised through representation.


The supplanting of popular sovereignty and the usurping of their constituted power shall be considered crimes of treason against the fatherland. Responsibility in these cases is imprescriptible and an action may be initiated by the competent organ in its own motion or by petition of any citizen.



Article 3


No one owes obedience to a usurping government nor to those who assume office or public service by force of arms or by using means or procedures which violate or ignore the provisions established by this Constitution and other laws. The acts adopted by such authorities are null. The people have the right to resort to insurrection in defense of the constitutional order.



Article 4


The form of government is republican, democratic and representative. It is exercised by three branches: Legislative, Executive and Judicial, which are complementary, independent, and not subordinate to one another.


Alternation in the exercise of the Presidency of the Republic is obligatory.


Violation of this rule constitutes a crime of treason against the nation.



Article 5


The government of the Republic must be founded on the principles of popular sovereignty, the self-determination of the people, and participatory democracy, from which stems the national integration, which implies participation by all political sectors in the Public Administration, in order to ensure and strengthen the process of Honduras, political stability and social peace.


In order to strengthen representative democracy, the referendum, the plebiscite, and the citizen initiative of law are instituted as mechanisms of citizen participation.


The referendum shall be convoked over an ordinary law or a constitutional norm or its approved reform for its ratification or rejection by the citizenry.


The plebiscite shall be convoked asking for a pronouncement from the people on constitutional, legislative, or administrative aspects over which the Constitutional Powers have never made a previous decision.


The referendum and the plebiscite may be recognized at a national, regional, sub-regional, departmental, and municipal level.


The following have the power to ask for a referendum or plebiscite:







1.
At least two per cent (2%) of the citizens registered in the National Electoral Census, in accordance with the data that should be provided periodically by the Supreme Electoral Tribunal to the National Congress.






2.
At least ten representatives of the National Congress, and






3.
The President of the Republic in resolution of the Council of Secretaries of State.




The National Congress shall come to know and discuss such petitions, and if they approve them, shall emit a Decree that determines the bounds of the consultation, ordering the Supreme Elections Tribunal to convoke, organize, and direct the consultation to the citizens.


The percentages of legislative approval of the citizen consultations are determined following the topic to be consulted on in accordance with this constitution, by simple majority of the totality of its members when it is about ordinary laws and matters, and two thirds of the totality of its members when it is about constitutional matters.


A Special Law approved by two thirds of the totality of the Representatives of the National Congress shall determine the procedures, requirements, and other necessary aspects for the exercise of the mechanisms of citizen participation.


It is uniquely the duty of the Supreme Elections Tribunal to convoke, organize, and direct the citizen consultations.


The citizen consultations should be made preferably on the same dates as general elections.


The exercise of suffrage in the citizen consultations is obligatory.


The result of the citizen consultations must be fulfilled if there is at least fifty-one percent (51%) of the total of participation in the last general election and if the affirmative vote achieves the majority of the valid votes.


The Special Law shall determine who has the initiative to ask for the convocation of a citizen consultation when it is not at the national level, as well as the percentage of participation necessary to be valid.


Once the official result is known in the term indicated by the Special Law, the Supreme Elections Tribunal shall inform the National Congress within a period of ten days about the result of the consultation. The National Congress shall issue a decree ordering those opposed to comply with the rules that result from the citizen consultation.


If the initiative submitted for consultation is approved, the approval of the Executive branch shall not be necessary, nor shall it proceed for its veto, consequently, the National Congress shall order the publication of the approved rules. These same rules may only be rejected or reformed through the same process of their approval.


Consultation on the same subjects may not be realized in the same nor the following period of Government.



Article 6


The official language of Honduras is Spanish. The State shall protect its purity and increase its learning.



Article 7


The national symbols are: the Flag, the Coat of Arms, and the National Anthem.


The law shall establish their characteristics and shall regulate their use.



Article 8


The cities of Tegucigalpa and Comayaguela, jointly, constitute the capital of the Republic.



Chapter II. The Territory



Article 9


The territory of Honduras is situated between the Pacific and Atlantic Oceans and the Republics of Guatemala, El Salvador, and Nicaragua. Its boundaries with these republics are:







1.
With the Republic of Guatemala, those established by the arbitral award issued in Washington, D.C., United States of America, on January 23, 1933.






2.
With the Republic of Nicaragua, those established by the Mixed Honduran-Nicaraguan Boundary Commission, in 1900 and 1901, according to the description of the first section of the dividing line, contained in the second act of June 12, 1900, and in later acts, to Portillo de Teotecacinte, and from that place to the Atlantic Ocean, in accordance with the arbitral award handed down by His Majesty the King of Spain, Alfonso XIII, on December 23, 1906, and declared valid by the International Court of Justice on November 18, 1960.






3.
With the Republic of El Salvador, those established in Articles 16 and 17 of the General Peace Treaty signed in Lima, Peru, on October 30, 1980, whose instruments of ratification were exchanged in Tegucigalpa, Central District, Honduras, on December 10, 1980. In the sections pending delimitation the provisions of the pertinent articles of the above-mentioned Treaty shall be applied.





Article 10


The territories located on the mainland within its territorial limits, its inland waters and its islands, islets, and the cays in the Gulf of Fonseca which historically, geographically, and legally correspond to it belong to Honduras. So are the Bay Islands, the Swan Islands, also known as Santanilla or Santillana, Viciosas, Misteriosas; and the cays Zapotillos, Cochinos, Vivorillos, Seal or Foca (or Becerro), Caratasca, Cajones, or Hobbies, Mayores de Cabo Falso, Cocrocuma, Palo de Campeche, Los Bajos, Pichones, Media Luna, Gorda and Los Bancos Salmedina, Providencia, De Coral, Cabo Falso, Rosalinda and Serranilla, and all others located in the Atlantic that historically, geographically and legally belong to it.


The Gulf of Fonseca may be subjected to a special regime.



Article 11


The following also belong to the State of Honduras.







1.
The territorial sea to a distance of twelve nautical miles, measured from the baseline of the lowest tide along the entire coast;






2.
The zone contiguous to its territorial sea, which extends up to twenty-four nautical miles, measured from the baseline from which the breadth of the territorial sea is measured;






3.
The exclusive economic zone, which extends up to a distance of two hundred nautical miles, measured from the baseline from which the breadth of the territorial sea is measured;






4.
The continental shelf, which includes the bed and the subsoil of the submarine platform, which extends beyond its territorial sea and along the entire length of the natural extension of its territory to the outer limits of its continental border, or instead to a distance of two hundred nautical miles from the baseline from which the breadth of the territorial sea is measured in those cases in which the outer limits of the continental border does not reach that distance; and






5.
Concerning the Pacific Ocean, the previous measures shall be taken from the line of the closure of the mouth of the Gulf of Fonseca, out to the high seas.





Article 12


The State exercises sovereignty and jurisdiction over the air space, and the subsoil of its continental and insular territory, its territorial sea, its contiguous zone, its exclusive economic zone, and its continental shelf.


This declaration of sovereignty does not ignore similar legitimate rights of other states on a basis of reciprocity, and it neither affects the rights of free navigation of all nations, in accordance with international law, nor compliance with those treaties or conventions ratified by the Republic.



Article 13


In those cases referred to in the preceding articles, the domain of the nation is inalienable and imprescriptible.



Article 14


Foreign States may only acquire, in the territory of the Republic, on a basis of reciprocity, such real estate as may be necessary for the seat of their diplomatic mission, with prejudice to the provisions of international treaties.



Chapter III. Treaties



Article 15


Honduras supports the principles and practices of international law, that promote solidarity and self-determination of peoples, non-intervention and the strengthening of universal peace and democracy.


Honduras proclaims as inevitable the validity and obligatory execution of arbitral and judicial sentences of an international character.



Article 16


All international treaties must be approved by the National Congress before their ratification by the Executive branch.


International treaties entered into by Honduras with other States form part of the domestic law as soon as they enter into force.



Article 17


When an international treaty affects a constitutional provision, it must be approved through the same procedure that governs Constitutional reform, and simultaneously the effected constitutional precept shall be modified in the same way by the same procedure, before the treaty is ratified by the Executive branch.



Article 18


In case of conflict between the treaty or convention and the law, the former shall prevail.



Article 19


No authority may enter into or ratify treaties or grant concessions that damage the territorial integrity, the sovereignty or the independence of the Republic.


Anyone who does so shall be tried for the crime of treason to the country. Responsibility in such a case is imprescriptible.



Article 20


Any treaty or convention entered into by the Executive branch, relating to the national territory, shall require approval by the National Congress by a vote of not less than three fourths of its members.



Article 21


The Executive branch may, in matters of its exclusive competence, enter into, ratify or adhere to international conventions with foreign states or international organizations without the previous requirement of approval by congress, which it must inform immediately.



Title II. Nationality and Citizenship



Chapter I. Hondurans



Article 22


Honduran nationality is acquired by birth or by naturalization.



Article 23


The following are Hondurans by birth:







1.
Persons born within the national territory with the exception of the children of diplomatic agents;






2.
Children born abroad to a Honduran father or mother by birth;






3.
Persons born on board Honduran vessels or aircraft of war, and persons born on board merchant vessels while they are in Honduran territorial waters; and






4.
Infants of unknown parents found in Honduran territory.





Article 24


The following are Hondurans by naturalization:







1.
Central Americans by birth who have resided in the country for one year;






2.
Spaniards and Ibero-Americans by birth who have resided in the country two consecutive years;






3.
All other foreigners who have resided in the country more than three consecutive years; and






4.
Foreigners who have obtained naturalization papers decreed by the National Congress for extraordinary services rendered to Honduras;






5.
Immigrants forming part of selected groups brought in by the government for scientific, agricultural or industrial purposes, who after one year of residence in the country fulfill the requirements of law; and






6.
Foreigners married to Hondurans by birth.




In the cases referred to in numbers 1, 2, 3, 5, and 6, the applicant must previously renounce his nationality and indicate his desire to obtain Honduran citizenship before the competent authority.


Where there exists a treaty on dual nationality, the Honduran seeking to obtain foreign nationality shall not lose his Honduran nationality.


Likewise, the foreigner shall not be required to renounce his nationality of origin.



Article 25


While he resides in the territory of Honduras, no Honduran by birth may invoke any other nationality.



Article 26


No naturalized Honduran may hold official positions in representation of Honduras in his country of origin.



Article 27


Neither marriage nor its dissolution shall affect the nationality of the spouses or their children.



Article 28


No Honduran by birth may be deprived of his nationality. This right is reserved by Hondurans by birth even when they acquire another nationality.


A Special Law entitled the Law of Nationality shall regulate all that related to the exercise of political rights and of all that considered pertinent on this subject.



Article 29


Honduran nationality by naturalization is lost:







1.
By naturalization in a foreign country; and






2.
By cancellation of the naturalization papers in accordance with law.





CHAPTER II. Foreigners



Article 30


Foreigners are bound to respect the authorities and obey the laws from the time they enter the territory of the Republic.



Article 31


Foreigners enjoy all of the same civil rights as Hondurans with the restrictions as may be established by law for reasons of public order, security, or social interest.


Foreigners are also subject to the same regular and special taxes of a general nature to which Hondurans are subject, in accordance with law.



Article 32


Foreigners may not engage in political activities of a national or international character in the country, under penalty prescribed by law.



Article 33


Foreigners may not file claims nor demand indemnity of any kind from the State, except in the manner and in the same cases in which Hondurans may do so.


They may not resort to diplomatic channels except in cases of denial of justice. For such purposes a decision that is unfavorable to the claimant is not to be taken as a denial of justice. Persons who contravene this provision shall lose their right to reside in the country.



Article 34


Within the limits established by law, foreigners may only hold positions in teaching the sciences and the arts or render technical or advisory services to the State, when there are no Hondurans who can fill these positions or render such services.



Article 35


Immigration shall be conditional to the social, political, economic, and demographic interests of the country.


The law shall establish the requirements, quotas and conditions for the entrance of immigrants into the country, as well as the prohibitions, limitations and penalties to which foreigners shall be subject.



CHAPTER III. CITIZENS



Article 36


All Hondurans over eighteen years of age are citizens.



Article 37


The following are rights of citizens:







1.
To vote and be elected;






2.
To be a candidate for public office;






3.
To form political parties; to join or renounce membership from them; and






4.
Those others recognized by this Constitution and other laws.




Citizens on active duty in the Armed Forces and State Security Forces may not vote, but may be elected to office in cases not prohibited by law.



Article 38


Every Honduran is bound to defend his country, to respect the authorities and to contribute to the moral and material support of the nation.



Article 39


Every Honduran must be registered in the National Registry of Persons.



Article 40


The following are duties of citizens:







1.
To obey, defend, and observe compliance with the Constitution and the laws;






2.
To obtain an identity card;






3.
To exercise the right to vote;






4.
To discharge the duties of popularly elected office, except when excused or upon resignation for just cause;






5.
To render military service; and






6.
All other duties required by this Constitution and  the laws.





Article 41


Citizenship is suspended for the following reasons:







1.
By commitment to prison decreed for a felony;






2.
By final conviction imposed for a crime; and






3.
By judicially decreed interdiction.





Article 42


Citizenship is lost:







1.
For rendering service in time of war to enemies of Honduras or their allies;






2.
For aiding, against the State of Honduras, a foreigner or foreign government in any diplomatic claim or before an international tribunal;






3.
For holding employment of a military or political character for a foreign nation in the country, without permission of the National Congress;






4.
For restricting the right to vote, falsifying electoral documents, or using fraudulent means to defeat the popular will;






5.
For inciting, promoting, or abetting the continuation in office or the reelection of the President of the Republic; and






6.
In the case of naturalized Hondurans, for residing outside the country for more than two consecutive years without prior authorization by the Executive branch.




In the cases referred to by numbers (1) and (2), the declaration of the loss of citizenship shall be made by the National Congress on the detailed record prepared for such a case. For numbers (3) and (6), the declaration shall be made by the Executive branch through a governmental resolution, and for cases (4) and (5) the declaration shall also be made by a governmental resolution, based on a prior conviction by a competent court.



Article 43


Citizenship is restored:







1.
By confirmed dismissal of the charges;






2.
By final judgment of acquittal;






3.
By amnesty or by pardon; and






4.
By serving the sentence.





CHAPTER IV. Suffrage and Political Parties



Article 44


Suffrage is a right and a public duty.


Voting shall be universal, obligatory, egalitarian, direct, free and secret.



Article 45


Every act whereby participation by a citizen in the political life of the nation is prohibited or limited is declared punishable.



Article 46


The system of proportional or majority representation in those cases determined by law shall be adopted to declare elected for service those candidates chosen by popular election.



Article 47


Legally registered political parties are institutions under public law, whose existence and free functioning are guaranteed by this Constitution and the law, in order to achieve the effective political participation of the citizens.



Article 48


Attempts against the republican, democratic and representative system of government by political parties are prohibited.



Article 49


The State shall contribute to financing the expenses of the political parties, in accordance with the law.



Article 50


Political parties may not receive contributions or subsidies from foreign governments, organizations, or institutions.



CHAPTER V. Electoral Function



Article 51


There shall be a Supreme Elections Tribunal to handle all matters relating to electoral acts and procedures. The Tribunal is an autonomous and independent body, with jurisdiction and competence throughout the Republic, whose organization and function shall be established by this Constitution and the law, which will also determine the matters relating to the other electoral institutions.


The law that regulates electoral matters may only be reformed or repealed by a majority consisting of two thirds of the votes of the totality of the members of the National Congress, which shall solicit the prior opinion of the Supreme Elections Tribunal, when the initiative does not issue from it.



Article 52


The composition of the Supreme Elections Tribunal shall be composed of three Principal Justices and one Substitute, elected by the affirmative vote of two thirds of the totality of the members of the National Congress for a period of five years, with the ability to be re-elected.


In order to be justices of the Supreme Elections Tribunal one must be: Honduran by birth, older than 25 years of age, of recognized honorableness and aptitude for the office, and in full exercise of his civil rights.


The following may not be elected justices of the Supreme Elections Tribunal:







1.
Those who are unable to be justices of the Supreme Court of Justice.






2.
Those who are nominated to hold office or who hold popular elected office, and






3.
Those who are exercising directive office in the legally registered political parties.




The Justices of the Supreme Elections Tribunal may not realize or participate in a direct or indirect manner in any political party activity, except to cast their vote the day of the elections, nor may they exercise any other remunerated office, except teaching.



Article 53


The Principal Justices of the Supreme Elections Tribunal shall elect from amongst themselves a President in a rotating manner for the term of one year, who may be re-elected.



Article 54


The National Registry of Persons is an autonomous institution with a legal, technical, and independent character. Its seat is located in the capital of the Republic and it has jurisdiction over all the national territory.


It shall be administered by one Director and two Sub-directors who shall be elected for a period of five years by the affirmative vote of two thirds of the totality of the Representatives of the National Congress.


They shall possess a university degree, the highest technical and moral qualifications, and shall be subject to the same requirements and limitations that the Constitution of the Republic establishes in order to be Justice of the Supreme Elections Tribunal.



Article 55


In addition to the duties prescribed by law, the National Registry of Persons shall be the body in charge of the Civil Registry, of issuing the exclusive identity cards to all Hondurans and of permanently providing to the Supreme Elections Tribunal all the information necessary, in an opportune manner and without cost, so that it may administer the national electoral census.



Article 56


The National Electoral Census is public, permanent, and unalterable. The registration of citizens, as well as modifications due to death, change of address, suspension, loss or restoration of citizenship, shall be checked within the time and by the methods established by law.



Article 57


Criminal action for electoral offenses established by law is public and prescribes in four years.



Article 58


Electoral offenses and misdemeanors shall be tried in accordance with ordinary law, without privileged status.



TITLE III. DECLARATIONS, RIGHTS, AND GUARANTEES



CHAPTER I. Declarations



Article 59


The human being is the supreme end of Society and of the State. Everyone has the obligation to respect and protect the person.


The dignity of the human being is inviolable.


In order to guarantee the rights and liberties recognized in this Constitution, the institution of the National Commissioner of Human Rights is created.


The organization, prerogatives, and powers of the National Commissioner of Human Rights shall be the object of a Special Law.



Article 60


All men are born free and equal in rights. There are no privileged classes in Honduras. All Honduras are equal before the law.


All forms of discrimination on account of sex, race, class, or any other reason prejudicial to human dignity shall be punishable.


The law shall establish the crimes and penalties for violators of this provision.



Article 61


The Constitution guarantees to all Hondurans and to foreigners residing in the country the right to the inviolability of life, and to individual safety, freedom, equality before the law, and property.



Article 62


The rights of every man are limited by the rights of all others, by collective security, and by the just demands of the general welfare and democratic development.



Article 63


The declarations, rights and guarantees enumerated in this Constitution shall not be construed as a denial of other declarations, rights and guarantees not specified that spring from the national sovereignty, from the republican, democratic and representative form of government, and from the dignity of man.



Article 64


Laws and governmental provisions or any other provisions that regulate the exercise of declarations, rights and guarantees established in this Constitution shall not be enforced if they diminish, restrict, or evade such rights and guarantees.



CHAPTER II. Individual Rights



Article 65


The right to life is inviolable.



Article 66


The death penalty is prohibited.



Article 67


The unborn shall be considered as born for all rights accorded within the limits established by law.



Article 68


Every person has the right to have his physical, mental, and moral integrity respected.


No one shall be subjected to torture, or to cruel, inhuman, or degrading punishment or treatment.


Every person deprived of his liberty shall be treated with respect for the inherent dignity of the human person.



Article 69


Personal freedom is inviolable and may be restricted or temporarily suspended only according to law.



Article 70


All Hondurans have the right to do that which is not harmful to others; likewise, no one shall be obliged to do that which is not legally prescribed nor shall be prevented from doing that which the law does not prohibit.


No one may take justice into his own hands, nor exercise violence to claim his rights.


No personal service may be exacted, nor must it be rendered gratuitously, except by virtue of the law or by a sentence based on the law.



Article 71


No one may be detained nor held incommunicado for longer than twenty-four hours after his detainment, without being freed or placed at the order of the competent authority to begin his process of trial. By exception, this term shall be extended by the competent authority to forty-eight hours when it is regarding crimes of complex investigation, due to a multitude of related facts, difficulty in obtaining proof, or because of a high number of suspects or victims.


The measure of exceptionalness shall be developed in the Procedural Penal Code.


Judicial detention to question may not exceed six days counted from the moment in which it is begun.



Article 72


Expression of thought shall be free, and be expressed through any means of dissemination, without prior censorship. Those who abuse this right, and those who by direct or indirect methods restrict or limit the communication and circulation of ideas and opinions shall be liable before the law.



Article 73


Printing shops, radio broadcasting, television stations, and any other means of broadcast and dissemination of thought, as well as their machinery and equipment, may not be seized or confiscated nor may their work be closed down or interrupted by reason of an offense or misdemeanor relating to the dissemination of thoughts, without prejudice to the liabilities incurred by these reasons in accordance with the law.


No enterprise for the dissemination of thought may receive subsidies from foreign governments or political parties. The law shall establish the penalty for violations of this provision.


The control of print newspapers, of radio and television newscasts, and the intellectual, political and administrative orientation of the same shall be exercised exclusively by Hondurans by birth.



Article 74


The right of expression of thought may not be restricted by indirect avenues or means, such as the abuse of government or private controls over newsprint, radio broadcasting frequencies, or equipment used in the dissemination of information.



Article 75


The law that regulates the expression of thought may establish prior censorship to protect the ethical and cultural values of the society, as well as the rights of persons, especially those of childhood, adolescence and youth.


Commercial advertisements of alcoholic beverages and tobacco consumption shall be regulated by law.



Article 76


The right to honor, to personal privacy, to family, and to one's dignity is guaranteed.



Article 77


The free exercise of all religions and cults is guaranteed without preference to one, provided they do not violate the law and public order.


Ministers of the various religions may not hold public office or engage in any form of political propaganda, invoking religious motives or, as a means to such end, thus taking advantage of the religious beliefs of the people.



Article 78


Freedom of association and assembly is guaranteed provided its exercise is not contrary to the public order or to public morals.



Article 79


Everyone has the right of peaceful assembly, without arms, in a public demonstration or temporary assembly, in connection with their common interests of whatever nature, without the need of notice or special permission.


Outdoor meetings and those of a political nature may be subject to a system of special permission, with the sole purpose of ensuring public order.



Article 80


Every person or association of persons has the right to present petitions to the authorities, for reasons of either private or general interest, and to obtain a prompt reply within the time allowed by law.



Article 81


Every person has the right to move freely within the national territory, as well as leave, enter and remain in it.


No one may be compelled to change his domicile or residence, except in special cases and with the requirements provided by law.



Article 82


The right of defense is inviolable.


The inhabitants of the Republic have free access to the courts to bring actions in accordance with law.



Article 83


The State shall appoint counsel to defend the poor and to protect the persons and interests of minors and the incompetent. They shall give legal assistance to them and represent them judicially in defense of their personal liberty and other rights.



Article 84


No one may be arrested or detained except by virtue of a warrant from a competent authority, issued in accordance with the legal formalities and for reasons previously established by law.


Notwithstanding, a person in flagrante delicto may be apprehended by anyone, for the sole purpose of being handed over to the authority.


The arrested or detained must be informed upon arrest and with total clarity of his rights and the charges against him; furthermore, the authorities must permit him to report his detention to a relative or to a person of his choice.



Article 85


No one may be detained or imprisoned in places other than those established by law.



Article 86


Accused persons subject to criminal prosecution shall, while in detention, have the right to be segregated from convicted persons.



Article 87


Prisons are establishments for the security and social defense. They shall be used to bring about the rehabilitation of prisoners, and their training for work.



Article 88


Duress or coercion of any type to obtain confessions shall not be employed.


No one may be required, in criminal, disciplinary or police matters, to testify against himself, his spouse or household companion, nor against his relatives within the fourth degree of consanguinity or second degree of affinity.


Testimony given only before a competent judge shall be evidence.


Testimony obtained in violation of any of these principles shall be null, and those responsible shall incur the penalties established by law.



Article 89


Every person shall be presumed innocent so long as his guilt has not been declared by the competent authority.



Article 90


No person may be tried except by a competent judge or tribunal, with the formalities, rights and guarantees established by law.


Military jurisdiction is recognized for offenses and wrongdoings of a military nature. Military courts may in no case extend their jurisdiction to persons who are not on active duty with the Armed Forces.



Article 91


If an offense or wrongdoing of a military nature involves a civilian or a discharged soldier, the case shall be tried by the competent authority of the regular justice.



Article 92


Formal charges may only be brought when there is convincing evidence of the existence of a crime and reasonable indications that the accused is the actor or accomplice.


Arraignments shall be made in the same manner.



Article 93


No one may be committed to jail, even by a bill of indictment, nor detained therein, if he furnished sufficient bail in accordance with law.



Article 94


No one may be punished without having been heard and convicted in a trial, and without final sentence imposed by a judge or competent authority.


In cases of contempt of court, and other measures of a similar nature in civil or labor matters, as in cases involving fines or police arrest, the defendant shall always be heard.



Article 95


No one shall be punished with penalty not previously established by law, nor be tried a second time for the same punishable acts for which a previous trial was held.



Article 96


No law has retroactive effect, except in criminal matters when the new law favors the defendant.



Article 97


Infamous, proscriptive and confiscatory punishment is forbidden.


The punishment of perpetual deprivation of liberty is established. The penal law shall determine its application for those crimes in which commission occurs in grave, offensive, and degrading circumstances and through their impact cause commotion, rejection, indignation, and repugnance in the national community.


Punishments that deprive liberty for simple crimes and those accumulated for various crimes shall be fixed in the Penal Law.



Article 98


No person may be detained, arrested or imprisoned for obligations that do not arise from crimes or offenses.



Article 99


The home is inviolable. No entrance or search may be made without the consent of the occupant or without order from a competent authority. Nevertheless, it may be searched, in case of urgency, to prevent the commission of or impunity from crimes, or to avoid grave injury to persons or damage to property.


Except in cases of urgency, search of the home may not take place between six o'clock in the evening and six o'clock in the morning, without incurring responsibility.


The law shall determine the requirements and formalities regarding the manner in which the entrance, inspection or search may be carried out, as well as the responsibilities that may be incurred by the authority carrying it out.



Article 100


Every person has the right to the inviolability and privacy of communication, specifically mail, telegrams and telephone conversations, except by judicial order.


Books and documents of merchants and their private papers shall be subject only to inspection and supervision by the competent authorities, in accordance with law.


The communications, books and documents referred to in this article that are violated or seized shall not serve as evidence in a trial.


In any case, the secrecy of strictly private matters which have no bearing on the matter of the action taken shall be maintained.



Article 101


Honduras recognizes the right of asylum in the form and conditions established by law.


When asylum is revoked or denied in accordance with the law, in no case shall the political refugee or asylee be returned to the territory of the State that may claim him.


The State shall not authorize the extradition of persons accused of committing political crimes or related common offenses.



Article 102


No Honduran may be expatriated nor handed over to the authorities of a foreign state.


Excepted from this provision are cases related with crimes of trafficking of narcotics in any of their forms, terrorism and any other illegal act of organized crime and when there exists a Treaty or Convention of extradition with the requesting country.


In no case may a Honduran be extradited for political crimes and related common offenses.



Article 103


The State recognizes, guarantees, and promotes the existence of private property in its broadest sense as a social function and without further limitations than those established by law for reasons of necessity or public interest.



Article 104


The right to property shall not prejudice the right of eminent domain of the State.



Article 105


Confiscation of property is prohibited.


Property may not be limited in any way for reasons of political crimes.


The right to recover confiscated property is imprescriptible.



Article 106


No one may be deprived of his property except by reason of public need or interest defined by law or a decision based on law, and shall not take place without assessed prior compensation.


In the event of war or internal disorder, it is not necessary that the compensation be paid in advance; however, the corresponding payment shall be made not later than two years after the termination of the state of emergency.



Article 107


State lands and municipal lands (ejidales), community lands, or private property located in zones adjacent to boundaries with neighboring states, land located along the shores of the two oceans, to a width of forty kilometers toward the interior of the country, and land situated on islands, cays, reefs, cliffs, rocks, shoals and sand banks may be acquired, possessed or occupied under any title only by native-born Hondurans, by associations composed entirely of Honduran members, and by State institutions, under penalty of nullification of the pertinent act or contract.


The acquisition of urban property within the limits established in the previous paragraph shall be dealt with by a special law.


Registrars of property are prohibited from recording documents that violate this provision.



Article 108


Every author, inventor, producer or merchant shall enjoy the exclusive ownership of his work, invention, trademark, or commercial name, according to law.



Article 109


Taxes shall not be confiscatory.


No one shall be obligated to pay taxes and other imposts that have not been duly enacted by, the National Congress in regular sessions.


No authority shall impose measures in violation of this provision without incurring the liability established by law.



Article 110


No individual who freely administers his property may be deprived of the right to discharge his civil affairs by compromise or arbitration.



CHAPTER III. Social Rights



Article 111


The family, marriage, motherhood and childhood are under the protection of the State.



Article 112


The right of a man and a woman, who have that quality naturally, to contract marriage between themselves is recognized, as well as the legal equality of spouses.


Only a civil marriage performed by competent officials and under the conditions established by law is valid.


De facto union between persons having the legal capacity to marry is recognized. The law shall indicate the conditions under which it shall have the effect of a civil marriage.


Marriage and de facto union between persons of the same sex is prohibited.


Marriages or de facto unions between persons of the same sex that are celebrated or recognized under the laws of other countries shall not be valid in Honduras.



Article 113


Divorce as a means of dissolving the matrimonial bond is recognized.


The law shall regulate the grounds for divorce and its effects.



Article 114


All children have the same rights and duties.


Qualifications concerning the nature of filiation are not recognized. No statement of any kind as to differentiations in births or the marital status of the parents shall be contained in any birth registrations or in any document relating to filiation.



Article 115


Investigation of paternity is authorized. The procedure shall be determined by law.



Article 116


The right of adoption is recognized for persons united through matrimony or de facto union.


The giving of children through adoption to persons of the same sex who form marriages or de facto unions is prohibited. The law shall regulate this institution.



Article 117


The aged merit the special protection of the state.



Article 118


The homestead shall be the subject of special legislation designed to protect and further it.



CHAPTER IV. Rights of the Child



Article 119


The State has the duty to protect children.


Children shall enjoy the protection afforded to them in international treaties that safeguard their rights.


Child protection laws are matters of public order, and the official establishments serving this purpose shall have the status of social welfare centers.



Article 120


Physically or mentally handicapped minors, those with abnormal behavior, orphans, and abandoned children shall be subject to special legislation for their rehabilitation, supervision, and protection as the case may be.



Article 121


Parents are under obligation to feed, assist, and educate their children during their minority, and beyond in those cases established by law.


The state shall provide special protection for minors whose parents or guardians are economically unable to do so, to provide for their care and education.


Under circumstances of equal qualifications, these needy parents and guardians shall be given preference in filling public positions.



Article 122


The law shall establish the jurisdiction and the special courts that shall hear family and juvenile matters.


No one under eighteen years of age shall be permitted to be confined in a jail or prison.



Article 123


All children shall enjoy the benefits of social security and education.


Every child shall have the right to grow and develop in good health, for which special care shall be given during the prenatal period, as much for the child as for the mother, both being entitled to food, housing, education, recreation, exercise, sport, and adequate medical services.



Article 124


Every child must be protected against every form of abandonment, cruelty and exploitation. No child shall be the object of any type of bondage.


No child shall work before reaching an adequate minimum age, nor shall he be permitted to dedicate himself to any occupation or employment that may be prejudicial to his health, education, or serve as an impediment to his physical, mental, or moral development.


The use of minors by their parents or other persons for the purpose of begging is prohibited.


The law shall establish the applicable penalties for those who violate this provision.



Article 125


The communications media shall cooperate in the training and education of children.



Article 126


Every child, regardless of circumstances, shall be among the first to receive aid, protection, and assistance.



CHAPTER V. Labor



Article 127


Every person has the right to work under equitable and satisfactory working conditions, to choose his occupation freely and to give it up, and to protection against unemployment.



Article 128


Laws governing the relations between employers and workers are matters of public order. All acts, stipulations or agreements that involve the waiver, diminution or restriction or evasion of the following guarantees shall be void:







1.
Regular day work shall not exceed eight hours a day, nor forty-four hours a week.







Regular night work shall not exceed six hours a day or thirty-six hours a week.







Regular combined work shall not exceed seven hours a day or forty-two hours a week.







All work shall be paid for at a salary equivalent to forty-eight hours a week. Overtime work shall be paid for in the manner specified by law.







These provisions shall not apply in those well-defined exceptional cases indicated by law.






2.
No worker shall be required to perform work that covers more than twelve hours in any period of twenty-four consecutive hours, except in those cases specified by law.






3.
Equal work shall receive equal pay without any discrimination, provided that the position, the working hours, the conditions of efficiency and the time of service are also equal.







Wages must be paid in legal tender.






4.
The amount of wages, indemnity compensation, and other social benefits shall constitute a preferred credit in accordance with law.






5.
Every worker is entitled to earn a minimum wage fixed periodically by participation of the State, employers and workers, sufficient to meet the normal needs of his home, in both material and cultural matters, in accordance with the standards of each kind of work, the conditions peculiar to each region and type of work, the cost of living, the relative skill of workers, and the pay systems of the enterprises.







A minimum occupational wage shall also be fixed for those activities not wage-regulated by a collective contract or agreement.







The minimum wage shall be exempt from attachment, compensation or discount, except as prescribed by law governing family and trade union obligations of the worker.






6.
In the facilities of his establishments, the employer must observe and enforce the legal provisions concerning hygiene and health and adopt adequate safety measures in work, which help to prevent occupational hazards and ensure the physical and mental integrity of workers.







Employers in agricultural enterprises are also subject to the same security system. Special protection shall be given to women and minors.






7.
Minors under sixteen years of age and those above that age who are subject to mandatory education by virtue of national legislation may not be employed in any kind of work.







The labor authorities may authorize their employment when they deem it indispensable for their own support or for the support of their parents or brothers and sisters provided that their working does not hinder their compliance with the requirements of mandatory education.







For minors under seventeen years of age the work period, which must be daytime, may not exceed six hours a day or thirty hours a week, for any kind of work.






8.
A worker shall be entitled to annual paid vacations, the duration and time of which shall be regulated by law.







In any event, a worker shall be entitled to a cash payment for vacations already earned and for proportional vacations corresponding to the period worked.







Vacations may not be compensated by a cash payment, nor accumulated, and the employer shall be obligated to give them to the worker and the worker must take them.







The law shall regulate these obligations and shall determine the exceptional cases that permit the accumulation and compensation of vacations.






9.
Workers shall be entitled to leave with pay for holidays specified by law. The law shall also specify what kind of work shall not be governed by this provision, but in such cases workers shall be entitled to overtime.






10.
The right of workers to receive payment for a seventh day is hereby recognized; permanent workers shall receive, in addition, payment for a thirteenth month as a Christmas bonus. The law shall regulate the terms and manner of application of these provisions.






11.
A woman is entitled to leave before and after childbirth, without loss of employment or wages. During the nursing period she shall be entitled to a rest period each day for nursing her child. The employer may not terminate the employment contract of a pregnant woman, nor after childbirth, except after having proved just cause before a competent judge, in the cases and conditions indicated by law.






12.
Employers shall be required to indemnify their workers for work injuries and occupational diseases, according to law.






13.
The right to strike or to lockout is recognized. The law shall regulate its exercise and may subject it to special restrictions in specified public services.






14.
Workers and employers shall be entitled to associate freely for purposes exclusively related to their economic-social activities, by forming trade unions or professional associations, according to law.






15.
The State shall protect individual and collective contracts made between employers and workers.





Article 129


The law guarantees stability for workers in their jobs, in accordance with the characteristics of industries and professions, and just causes of severance. Whenever an unjustifiable discharge occurs upon final judgment, respective the punishment, the worker shall be entitled at his option to compensation for unpaid wages damages as actual and consequential damages, and to the legal indemnity as well as the indemnity agreed to, or else to be reinstated to the job with recognition of unpaid wages, as actual and consequential damages.



Article 130


Homeworkers shall have a legal status analogous to that of other workers, with due consideration for the peculiarities of their work.



Article 131


Domestic workers shall be protected by social legislation. Persons rendering domestic services in industrial, commercial, and social enterprises and in others of a similar nature shall be considered manual workers and have the rights granted to them.



Article 132


The law shall regulate the hiring of: agricultural, livestock, and forestry workers; land, air, sea, inland waterborne and railway transportation workers; mining and petroleum activities workers; business employees, and all other employees hired under special conditions.



Article 133


Independent intellectual workers and the product of their work must be covered by protective legislation.



Article 134


All legal disputes arising from relations between employers and workers shall be subject to the labor jurisdiction. The law shall establish the corresponding rules governing this jurisdiction and the institutions entrusted with their application.



Article 135


Labor laws shall be based on harmony between capital and labor, as the factors of production.


The State must protect the rights of workers while also protecting capital and employers.



Article 136


Workers may share the profits of employers, but may never assume his risks or losses.



Article 137


Under equal conditions Honduran workers shall be given preference over foreign workers.


It is prohibited for employers to hire less than 90 percent Honduran workers and to pay them less than 85 percent of the total amount of the salaries paid in the respective enterprises. Those percentages may be modified in exceptional cases specified by law.



Article 138


In order to enforce these guarantees and labor laws, the State shall supervise and inspect enterprises, and, when necessary, impose the penalties established by law.



Article 139


The State has an obligation to promote, organize and regulate conciliation and arbitration procedures for the peaceful settlement of labor disputes.



Article 140


The State shall promote the vocational and technical training of workers.



Article 141


The law shall determine which employers, according to the amount of their capital and the total number of their workers, shall be required to provide them and their families with educational, health, housing and other services.



CHAPTER VI. SOCIAL SECURITY



Article 142


Every person is entitled to the security of his economic means of subsistence in the event of work disability or inability to obtain remunerated employment.


Social Security services shall be furnished and administered by the Honduran Social Security Institute and shall cover cases of sickness, maternity, family allowance, old-age, orphanhood, forced lockouts, work injury, involuntary unemployment; occupational disease, and all other contingencies affecting the capacity to produce.


The State shall establish social welfare institutions that shall function unified in a single state system with the contribution of all interested parties and the state.



Article 143


The State, employers and workers are required to contribute to the financing, improvement and expansion of social security. The social security system shall be established in a gradual and progressive way, both as to the type of risks covered as well as the geographic zones and the categories of protected workers.



Article 144


It shall be considered in the public interest to expand the social security system to urban and rural workers.



CHAPTER VII. HEALTH



Article 145


The right to the protection of one's health is hereby recognized. It is everyone's duty to participate in the promotion and preservation of individual and community health. The State shall maintain a satisfactory environment for the protection of everyone's health. Consequently, access to water and sanitation are declared to be a human right. Their enjoyment and use shall be equitable with preference to human consumption. Therefore, the preservation of sources of water is guaranteed such that they shall not put life and public health at risk.


The activities of the State and of public and private entities shall be subject to this provision. The law shall regulate this subject.



Article 146


It is the duty of the State to regulate, supervise and control all food products, chemicals, pharmaceuticals and biological products through its duly constituted agencies and institutions in accordance with law.



Article 147


The law shall regulate the production, traffic, possession, donation, use and marketing of psychotropic drugs that may be destined only for health services and scientific experimentation under the supervision of a competent authority.



Article 148


The Honduran Institute for the Prevention of Alcoholism, Drug Addiction, and Drug Dependency is hereby created. It shall be governed by a special law.



Article 149


The Executive branch, through the Ministry of Health, shall coordinate all public activities of the centralized and decentralized institutions of that field, by means of a national health plan, which shall assign priority to the neediest groups.


It is the responsibility of the State to supervise private health activities according to law.



Article 150


The Executive branch shall promote integrated programs for the improvement of the nutritional level of all Hondurans.



CHAPTER VIII. EDUCATION AND CULTURE



Article 151


Education is an essential function of the State for the preservation, development, and dissemination of culture, which must extend its benefits to society without discrimination of any kind.


National education shall be secular and shall be based on fundamental principles of democracy. It shall instill and promote in all students a deep feeling of Honduran patriotism and shall be directly connected with the economic and social development process of the country.



Article 152


Parents have a preferential right to choose the type of education they wish to give their children.



Article 153


The State has the obligation to develop the basic education of the people, creating for that purpose the necessary administrative and technical institutions which shall be directly dependent on the Secretary of the Cabinet in the Department of Education.



Article 154


The elimination of illiteracy is a primary task of the State. It is the duty of all Hondurans to cooperate in order to achieve this objective.



Article 155


The State recognizes and protects freedom of investigation, of learning and of teaching.



Article 156


The levels of formal education shall be determined by the corresponding laws, except for higher education which is the exclusive competence of the National Autonomous University of Honduras.



Article 157


Education at all levels of the formal educational system, except at the higher levels, shall be authorized, organized, directed and supervised exclusively by the Executive branch through the Secretariat of Education, which shall administer all the establishments of the system that are entirely financed by public funds.



Article 158


No educational establishment may provide education of a quality below the level established by law.



Article 159


The Secretariat of Education and the National Autonomous University of Honduras, without impairing their respective competence, shall adopt the necessary measures so that the general curricula of national education are integrated in a coherent system, in order that all students satisfactorily meet the requirements of higher education.



Article 160


The National Autonomous University of Honduras is an autonomous institution of the State, with juridical personality. It enjoys the exclusive privilege of organizing, directing, and developing higher and professional education. It shall contribute to scientific, humanistic and technological research, to the general dissemination of culture, and to the study of national problems. It shall program its participation in the transformation of Honduran society.


The law and the bylaws of the University shall determine its organization, functioning, and responsibilities.


For the creation and functioning of private universities, a special law shall be enacted in accordance with the principles established by this Constitution.


The only academic degrees having official validity shall be those granted by the National Autonomous University of Honduras, as well as those granted by private and foreign universities that are recognized by the National Autonomous University of Honduras.


The National Autonomous University of Honduras is the only institution authorized to determine the incorporation of professionals who are graduates of foreign universities.


Only persons who hold a valid degree may engage in professional activities.


Non-university degrees granted by the Executive branch shall have legal validity.



Article 161


The State shall contribute to the maintenance, development and enlargement of the National Autonomous University of Honduras, with a required annual appropriation of not less than six percent of the budget of net revenues of the Republic, the amounts of loans and donations excluded.


The National Autonomous University is exempt from any form of taxes or contributions.



Article 162


Due to its informational and educational nature, teaching has a social and human function that determines for the educator scientific and moral responsibilities toward his students, the institution in which he works, and toward society.



Article 163


The training of teachers is an exclusive function and responsibility of the State. A teacher is anyone who administers, organizes, directs, imparts or supervises educational work and whose profession is that of teaching.



Article 164


Elementary school teachers shall be exempt from all taxes on their salaries and on the amounts they later receive as pensions during retirement.



Article 165


The law guarantees to teacher professionals work stability, a standard of living in accordance with their high mission, and an appropriate pension.


A corresponding Honduran Teachers Statute shall be enacted.



Article 166


All natural and juridical persons have the right to establish educational centers with due compliance with this Constitution and other laws.


Working relations between teachers and owners of such private institutions shall be governed by the educational laws, without prejudice to the benefits that may originate in the labor legislation.



Article 167


Owners of farms, factories and other production centers located in rural areas are obligated to establish and maintain schools of basic education for the benefit of the children of their permanent workers, as long as the number of children of school age exceeds thirty, and in border areas when it exceeds twenty.



Article 168


The teaching of the Constitution of the Republic and the history and geography of Honduras is compulsory and shall be entrusted to Honduran teachers.



Article 169


The State shall support and promote the education of handicapped persons.



Article 170


The State shall promote the development of extracurricular education by means of libraries, cultural centers and all forms of dissemination.



Article 171


Public education shall be free and compulsory for one year at the pre-basic level and entirely at the basic and intermediate levels, completely funded by the State, which shall establish the mechanisms of compulsion to make this provision effective.



Article 172


All the anthropological, archeological, historical and artistic wealth of Honduras forms part of the cultural patrimony of the nation;


The law shall establish the norms that will serve as basis for its preservation, restoration, maintenance and restitution, as the case may be.


It is the duty of all Hondurans to safeguard its conservation and prevent its unlawful removal.


All sites of natural beauty, monuments and reserved zones shall be under the protection of the State.



Article 173


The State shall preserve and promote the native cultures as well as authentic expressions of national folklore, popular art and handicrafts.



Article 174


The State shall promote an enthusiasm for and the practice of physical culture and sports.



Article 175


The State shall promote and support the dissemination of works of national and foreign authors that contribute to national development because they are legitimate, philosophical, scientific or literary creations.



Article 176


The mass media of social communication of the state shall be at the service of education and culture. Private media of communication must collaborate in the achievement of that purpose.



Article 177


Compulsory membership in professional associations is established. Its organization and functioning shall be regulated by law.



CHAPTER IX. HOUSING



Article 178


It is recognized that all Hondurans have the right to decent housing. The State shall design and implement housing programs of social interest.


The law shall regulate the leasing of housing and premises, the use of urban soil and construction, in accordance with the public interest.



Article 179


The state shall promote, support and regulate the creation of systems and mechanisms for the utilization of internal and external resources to be used for solving the housing problem.



Article 180


All internal or external credits and loans obtained by the State for housing purposes shall be regulated by law for the benefit of the ultimate user of the credit.



Article 181


The Social Fund for Housing is hereby created. Its purpose shall be to develop housing in urban and rural areas. A special law shall regulate its organization and functioning.



TITLE IV. CONSTITUTIONAL GUARANTEES



CHAPTER I. Habeas Corpus, Habeas Data and Amparo



Article 182


The State recognizes the guarantee of habeas corpus or personal appearance and of habeas data. Consequently, in habeas corpus or personal appearance, every aggrieved person, or any other in his behalf, has the right to file the petition; and in habeas data only may the person whose personal or familiar information are in archives, public or private registries in the following manner:







1.
Habeas Corpus or Personal Appearance









a.
When he is illegally imprisoned, detained or restrained in any way in the enjoyment of his freedom; and






b.
When during his lawful imprisonment or detention, the imprisoned or detained person is subjected to torment, torture, harassment, illegal demands, or any other coercion or molestation that is unnecessary for his personal safety or for the order of the prison.






2.
Habeas Data







All persons have the right to access information about themselves or their property that is already contained in databases, public or private registries in an expedited and non-onerous manner, and in cases where it is necessary to access, correct, or remove it. This may not affect the privacy of journalistic information sources.




A writ of habeas corpus or habeas data may be filed without requiring any special power or any formality, either orally or in writing, using any means of communication, at any time during working or nonworking days and free of charge. Only the constitutional chamber of the Supreme Court of Justice may take cognizance of the protections of habeas data; it has the unavoidable obligation of proceeding immediately to stop any violation of the rights of honor, personal or familiar privacy, a one’s own image.


The authorities of courts may not dismiss a petition for a writ of habeas corpus or personal appearance and additionally have the inescapable duty of proceeding immediately to put an end to the violation of one's personal liberty or personal safety.


In both cases, the authorities of the courts that fail to admit these constitutional petitions shall incur the corresponding criminal and administrative liability.


Authorities that order and agents who undertake the concealment of the detained person, or who in any other way violate this guarantee shall be guilty of the offense of illegal detention.



Article 183


The state recognizes the writ of amparo.


Consequently, every aggrieved person, or any other in his behalf, has the right to file a petition for a writ of amparo;







1.
To have enjoyment and exercise of his rights and guarantees under the Constitution, treaties, agreements, and other established international instruments maintained or restored; and






2.
For a declaratory judgment in specific cases that a law, fact, act, or resolution of authority does not bind the petitioner, and is not applicable because it contravenes, limits or restricts any of the rights guaranteed by this Constitution.




When the petition for a writ of amparo is presented before a court lacking jurisdiction, that court must remit the original written document to the competent court.


The petition for a writ of amparo shall be filed in accordance with the law.



CHAPTER II. UNCONSTITUTIONALITY AND REVIEW



Article 184


Laws may be declared unconstitutional because of their form or content.


The Supreme Court of Justice has original and exclusive jurisdiction over hearing and deciding such matters and must render its decisions in accordance with the requirements governing final judgments.



Article 185


A declaration of unconstitutionality of a law and its revocation may be petitioned by anyone who considers himself injured in his direct, personal, and legitimate interest:







1.
By way of an action, to be filed before the Supreme Court of Justice;






2.
By way of a defense, which may be asserted in any judicial proceeding; and






3.
Additionally, the court that hears any judicial proceeding may directly request a declaration of the unconstitutionality of a law and its non-applicability before rendering a decision.




In the cases discussed in numbers two and three, the proceedings shall be raised to the Supreme Court of Justice, following the proceeding through the moment of the summons for judgment, after which the judicial proceeding shall be suspended on the partial question in anticipation of the ruling on unconstitutionality.



Article 186


No power or authority may enjoin causes of action pending in other courts or reopen cases already adjudged, except that criminal and civil cases already decided may be reviewed at any time in behalf of the persons convicted, on their own request, or the request of any other person, or of the Public Ministry, or on the court's own motion.


All aggrieved persons that have been a party in the proceeding or with the right to be called to participate in it may demand the review of final rulings in civil matters within a period of six months counted from the day on which the last notification of the ruling’s finality.


The petition for review shall be filed exclusively with the Supreme Court of Justice. The law shall regulate the cases and the manner of review.



CHAPTER III. RESTRICTION OR SUSPENSION OF GUARANTEES



Article 187


The exercise of the rights established in articles 69, 71, 72, 78, 81, 84, 93, 99 and 103 may be suspended in the event of invasion of the national territory, serious disturbance of the peace, an epidemic, or other general disaster, or by the President of the Republic in agreement with the Council of Ministers, by means of a decree that shall contain:







1.
The reasons justifying the suspension;






2.
The guarantee or guarantees restricted;






3.
The territory to be affected by the restriction; and






4.
The duration of the restriction. In addition, Congress shall be convened by the same decree in order that, within a period of thirty days, it may take cognizance of the decree and ratify, modify, or reject it.




In the event that Congress is in session, it shall take immediate cognizance of the decree.


The restriction of guarantees shall not exceed a period of forty-five days for each time it is decreed.


If before the expiration of the period set for the restriction the causes underlying the decree have disappeared, it shall cease to be effective and, in this case, every citizen shall have the right to urge its revision. Upon expiration of the period of forty-five days, the guarantees shall be restored automatically unless a new restriction has been decreed.


Restriction of guarantees decreed shall in no way affect the functioning of the state agencies, whose members shall always enjoy the immunities and privileges granted by law.



Article 188


The territory in which the guarantees mentioned in the preceding article are suspended shall be governed during the suspension by the State of Siege Law, but neither that law nor any other may provide for the suspension of any guarantees other than those already mentioned.


Likewise, during the suspension no new offenses may be established or penalties imposed other than those established by laws in force at the time the suspension was decreed.



TITLE V. BRANCHES OF THE GOVERNMENT



CHAPTER I. Legislative Branch



Article 189


The legislative branch exercises itself through a Congress of Representatives, who shall be elected by direct vote. It shall convene in the capital of the Republic in regular sessions on the twenty-fifth of January of each year without the necessity of convocation and shall adjourn its sessions on the thirty-first of October of the same year.


The sessions may be extended for such time as may be necessary, by a resolution of Congress upon the initiative of one of more of its members or at the request of the Executive Branch.


Recesses shall be determined by its internal regulations.



Article 190


The National Congress shall also hold special sessions:







1.
At the request of the Executive Branch;






2.
When convoked by its Permanent Committee; and






3.
Whenever half plus one of its members so agree.




In such cases it shall deal only with matters that caused the respective decree of convocation.



Article 191


Five or more Representatives may convoke the National Congress into special sessions anywhere in the Republic whenever the Executive, another authority, force majeure or an act of God prevent the installation of Congress or the holding of its meetings.



Article 192


For the installation of the National Congress and the holding of its meetings a quorum of half plus one of its members shall be sufficient.



Article 193


Neither the National Congress itself nor any other authority of the State or private parties may prevent the installation of Congress, the holding of its meetings or order its dissolution.


Violation of this provision constitutes a crime against the powers of the government.



Article 194


On January 21st the Representatives shall meet in preliminary meetings, and with the attendance of at least five members, the Provisional Directorate shall be organized.



Article 195


On January 23 the Representatives shall meet to hold their final preliminary meeting to elect the permanent directorate.


The President of the National Congress shall remain in office for a period of four years and shall be the President of the Permanent Committee.


The rest of the directorate shall remain in office for two years.



Article 196


Representatives shall be elected for a term of four years, counted from the date on which the National Congress is formally installed. In the event of the permanent absence of a Representative, the alternate called by the National Congress shall complete his term.



Article 197


Representatives are under obligation to meet in assembly on the dates indicated in this Constitution and to attend all sessions of Congress except in case of duly proven incapacity.


Deputies whose absence or unjustified abandonment of the sessions cause a lack or a break of quorum shall be expelled from Congress and shall lose the right to run for public office for ten years.



Article 198


To be elected Representative, the following is required:







1.
To be Honduran by birth






2.
To be at least twenty-one years of age;






3.
To be in the exercise of the rights of citizenship;






4.
To be a layman, and






5.
To have been born in the department for which he is running for office or to have resided therein for at least the last five years prior to the date of convocation of the elections.





Article 199


The following may not be elected Representatives:







1.
The President of the Republic and Presidential Designates of the Republic;






2.
Justices of the Supreme Court of Justice;






3.
Secretaries of the Cabinet and Deputy Secretaries;






4.
Chiefs of the military service with national jurisdiction;






5.
Holders of high office in the direction, government, or administration of the decentralized institutions of the State;






6.
Members of the military service, on active duty, members of security forces and any other armed force;






7.
All other public officials or public employees of the executive branch and the judicial branch as established by law, except those who hold a teaching or health-care position;






8.
Justices of the Supreme Elections Tribunal and the Director and sub-directors of the National Registry of Persons






9.
The Attorney General and Deputy Attorney General of the Republic, members of the Superior Tribunal of Accounts, General Prosecutor of the Republic and Adjunct General Prosecutor Attorney for the Environment, the Superintendent of Concessions and the National Commissioner of Human Rights.






10.
The spouse and relatives to the fourth degree of consanguinity and second of affinity of those named in paragraphs 1, 2, 4, 8, and 9 above, and of the Secretary and Deputy Secretary of the Cabinet for the Departments of Defense and Public Safety.






11.
The spouse and relatives of the chiefs of military zones, commanders of military units, departmental or sectional military representatives, and representatives of security forces or of any other armed force, within the fourth degree of consanguinity or second degree of affinity, when these individuals are candidates for office in the department where they exercise jurisdiction;






12.
Holders of State concessions for the exploitation of natural resources or contractors for public services and works paid for with state funds and who have accounts pending with the state;






13.
Delinquent debtors of the National Treasury.




These incompatibilities and disabilities shall affect those holding the above-mentioned positions six months prior to the election.



Article 200


Repealed.



Article 201


Buildings and facilities of the National Congress are inviolable. It is the duty of the President of the Directorate or of the Permanent Committee to authorize the entrance of members of the public security forces when circumstances so require.



Article 202


The National Congress shall be formed by a fixed number of one hundred and twenty-eight principal Representatives and their respective alternates, who shall be elected in accordance with the Constitution and the Law.


The Representatives shall be representatives of the people, their departmental distribution shall be made on the basis of the quotient given by the Supreme Elections Tribunal, in accordance with the electoral law and the political organizations.


In those departments that have a population less than the quotient given by the Supreme Elections Tribunal, a principal Representative and his respective alternate shall be elected.



Article 203


Representatives in office may not obtain remunerated public positions during the term for which they have been elected, except teaching and cultural positions and professional services related to social welfare.


They may, however, be Secretaries of the Cabinet or Deputy Secretaries, Presidents or Managers of decentralized institutions, Chiefs of Diplomatic or Consular Missions, or serve in ad hoc diplomatic missions. In such cases they will be reinstated in the National Congress upon the termination of these functions.


Alternate deputies may hold public positions or employment without their acceptance or exercise causing loss of their status as alternates.



Article 204


No Representative may hold state property as a lessee directly or indirectly, or obtain contracts or concessions of any kind from the state.


Violation of this provision shall render the act absolutely null by operation of law.



Article 205


The National Congress shall have the following powers:







1.
To make, enact, interpret, amend, and repeal laws;






2.
To convoke, suspend and close its sessions;






3.
To adopt its internal regulations of the legislative branch and impose the penalties established therein for those who violate them;






4.
To convoke special sessions in accordance with this Constitution;






5.
To incorporate its members in accordance with their credentials and to receive the constitutional oath from them;






6.
To call the alternate Representatives, in case of permanent or temporary absence or legitimate impediment of the principals, or when the latter refuse to attend;






7.
To count the votes and declare the election of the President, Presidential Designates, and Representatives to the National Congress, and to the Central American Parliament, and the members of the municipal corporations whenever the Supreme Elections Tribunal has not done so.






8.
To accept or refuse to accept the resignation of Representatives for justifiable cause;






9.
To elect for the corresponding term, and from the nominee pool of candidates proposed by the Nominating Board referred to in this Constitution, the Justices of the Supreme Court of Justice.






10.
To interpret the Constitution of the Republic in ordinary sessions in one legislature, with two thirds of the votes of the totality of its members. Through this process constitutional articles 373 and 374 may not be interpreted.






11.
To elect the members of the Superior Tribunal of Accounts, Attorney General and Deputy Attorney General of the Republic, Justices of the Supreme Elections Tribunal, General Prosecutor of the Republic and Adjunct General Prosecutor, Attorney for the Environment, and Deputy Attorney for the Environment, National Commissioner for Human Rights, Superintendent of Concessions, Director and Deputy Director of the National Registry of Persons.






12.
To receive the constitutional oath of the President of the Republic and Presidential Designates of the Republic declared elected, and of any other officials it elects; to grant them leave of absence, and accept or refuse to accept their resignations; and to fill vacancies in case of the permanent absence of any of them;






13.
To grant or deny permission to the President of the Republic and Presidential Designates to leave the country for more than fifteen days;






14.
To move the seat of the state powers for serious reasons.






15.
To realize impeachment in accordance with the process established in the Special Law of Impeachment for public servants and for reasons established in Article 234 of this Constitution.






16.
To grant amnesty for political offenses or related common offenses, except in such cases the National Congress may not make decisions on pardons;






17.
To grant or refuse permission to Hondurans to accept employment or decorations from another State;






18.
To award prizes and grant temporary privileges to authors and inventors and to persons who have introduced new industries of public benefit or who have improved those already existing;






19.
To approve or disapprove contracts that involve fiscal exemptions, incentives, and concessions, or any other contract that is to take effect or continue to be valid in the following period of government of the Republic;






20.
To approve or disapprove the administrative conduct of the executive branch, the judicial branch and the Supreme Elections Tribunal, the Superior Tribunal of Accounts, the Office of the Attorney General of the Republic, the Office of the Attorney for the Environment, Public Ministry, Office of the National Commissioner of Human Rights, National Registry of Persons, decentralized institutions and other Auxiliary and Special Institutions of the State.






21.
To appoint special committees to investigate matters of national interest. The summons of such committees shall be compulsory under the same penalty of contempt as the one used in the judicial process;






22.
To question Secretaries of the Cabinet and other officials of the central government, decentralized institutions, state enterprises and any other entities in which the state has an interest, concerning matters related to the public administration;






23.
To declare a restriction or suspension of rights in accordance with the provisions of this Constitution, and to ratify, modify, or disapprove the restriction or suspension enacted by the executive branch according to law;






24.
To confer all ranks from Major to Division General, at the proposal of the Commander in Chief of the Armed Forces, by the initiative of the President of the Republic;






25.
To fix the number of permanent members of the armed forces;






26.
To authorize or refuse the passage of foreign troops through the national territory;






27.
To authorize the executive branch to order troops of the armed forces leave the country to serve in foreign territory, in accordance with international treaties and conventions;






28.
To declare war and to make peace;






29.
To authorize the admission of foreign military missions of technical assistance or cooperation in Honduras;






30.
To approve or disapprove international treaties signed by the executive branch;






31.
To create and abolish posts and to award honors and pensions for significant services to the nation;






32.
To adopt annually the General Budget of Revenues and Expenditures, on the basis of the proposal submitted by the executive branch, duly itemized and to decide on modifications;






33.
To approve annually the duly itemized Budget of Revenues and Expenditures of decentralized institutions;






34.
To determine the weight, fineness, and rate of the national currency and the standard of weights and measures;






35.
To levy taxes, assessments, and other public charges;






36.
To approve or disapprove loans and similar agreements related to the public credit, entered into by the executive branch.







In order to contract foreign loans, or loans that although contracted in Honduras must be financed with foreign capital, the approval of the National Congress shall be required for the respective project;






37.
To establish by law, those cases in which subsidies and aid may be granted for purposes of public benefit or as an instrument of economic and social development;






38.
To approve or disapprove the liquidation of the General Budget of Revenues and Expenditures of the Republic and of the budgets of the decentralized and devolved institutions. The Superior Tribunal of Accounts shall rule on these liquidations and resume its vision of the efficiency and efficacy of the Management of the Public Sector, which shall include the evaluation of spending, organization, fulfillment of management and reliability of the control of internal audits, the accounting plan and its application;






39.
To regulate the payment of the national debt, at the initiative of the executive branch;






40.
To exercise control over the public revenues;






41.
To authorize the executive branch the alienation of national property or its application to public uses;






42.
To authorize ports of entry, and establish and abolish customhouses and free trade zones, at the initiative of the executive branch;






43.
To regulate maritime, land and air trade;






44.
To establish the national symbols, and






45.
To exercise any other powers conferred upon it by this Constitution and other laws.





Article 206


The functions of the legislative branch are not delegable except that of the taking of the constitutional oath of office of high government officials, in accordance with this Constitution.



Article 207


Before closing its sessions, the directorate of the National Congress shall appoint nine principal members and their respective alternates who shall form the Permanent Committee during the adjournment of the National Congress.



Article 208


The powers of the Permanent Committee are the following:







1.
To render its internal regulations;






2.
To render opinions and complete the steps left on business that is left pending, so that they may be considered at the next legislative session;






3.
To prepare, for submission to the National Congress for consideration, proposed projects for changes in the laws that in its opinion the needs of the country may demand;






4.
To receive from the executive branch the enactments of the last ten days of sessions of the National Congress, duly signed;






5.
To receive complaints of violations of this Constitution;






6.
To keep in its custody and under its responsibility the files of the National Congress;






7.
To publish an edition of all decrees and resolutions enacted by the National Congress at its previous sessions, within three months following its adjournment;






8.
To convoke the National Congress for special sessions, at the request of the executive branch or whenever the exigent circumstances so require;






9.
To receive from the executive branch the documentation and information relative to economic agreements, credit operations, or loans that that branch plans to enter into, authorize, or contract, in order to give detailed information to the National Congress at its next session;






10.
To submit to the National Congress a detailed report of its work during its period of its performance;






11.
To elect ad interim, in case of absolute default, the replacements for officials who must be appointed by the National Congress;






12.
To call in other Representatives as members, to fill vacancies in the membership of the Committee;






13.
To grant or deny permission to the President and Presidential Designates of the Republic to leave the national territory for more than fifteen days;






14.
To name special committees that it deems necessary, formed by members of the National Congress.






15.
To perform any other duties conferred on it by the Constitution.





Article 209


The Special Disbursement Office of the legislative branch is hereby created to attend to the payment of all expenditures of the branch.



Article 210


The Special Disbursement Office of the legislative branch shall be immediately subordinate to the directorate of the National Congress or to the Permanent Committee, as may be appropriate.


The directorate of the National Congress is responsible for appointing the paymaster, who must furnish bond in accordance with the law.



Article 211


The executive branch shall include in the General Budget of Expenditures and Revenue of the Republic the funds budgeted by the legislative branch for its functioning.



Article 212


The General Treasury of the Republic shall in make advance quarterly authorization of the funds necessary to meet the expenditures of the National Congress.



CHAPTER II. ENACTMENT, SANCTION AND PROMULGATION OF LAWS



Article 213


Representatives to the National Congress and the President of the Republic, through the Secretaries of the Cabinet, as well as the Supreme Court of Justice and the National Electoral Tribunal, in matters within their jurisdiction, and numbers of at least 3,000 citizens through the mechanism of citizen initiative have the exclusive right to introduce bills.



Article 214


No bill shall be finally voted upon until after it has been debated three times, taking place on different days, except in case of urgency determined by a simple majority of the Representatives present.



Article 215


Every bill that has been passed by the National Congress shall, within three days after being voted upon, be sent to the executive branch so that it may be given his sanction and he may order it promulgated as law.


A law shall be sanctioned with the following phrase: "Let it therefore be executed".



Article 216


Should the executive branch find impediments to the sanction of the bill, it shall return it to the National Congress within ten days with the phrase: "Return to Congress", and shall explain the grounds on which disagreement is based.


If it does not veto it within the period indicated, the bill shall be considered sanctioned and shall be promulgated as law.


When the executive returns a bill, it shall again be debated in the National Congress, and if it is ratified by a two-thirds vote, it shall again be sent to the executive branch, with this phrase: "Constitutionally ratified" and the executive branch shall publish it without delay.


If the grounds for the veto are that the bill is unconstitutional, it may not be submitted to a new debate until the opinion of the Supreme Court of Justice has been obtained; the Court shall issue its opinion within such period as the National Congress shall specify.



Article 217


When the National Congress passes a bill at the conclusion of its session and the executive deems it inadvisable to sanction it, the executive is required to give immediate notice to Congress so that it may remain in session for another ten days, calculated from the date on which Congress received the bill, and if the executive does not do so, it shall return the bill within the first eight days of the next session of the Congress.



Article 218


Sanction shall not be necessary for, nor shall the executive branch be entitled to veto, the following cases and resolutions:







1.
Elections that the National Congress orders or announces or resignations that it accepts or disapproves;






2.
Declarations that there are or are not grounds for impeachment;






3.
Decrees that relate to the conduct of the executive branch;






4.
Regulations that it issues for its internal procedure;






5.
Decrees it approves to temporarily transfer its seat to another place in the territory of Honduras or to suspend its sessions or to convene special sessions;






6.
The budget law;






7.
Treaties or contracts rejected by the National Congress, and






8.
Amendments decreed to the Constitution of the Republic, and






9.
Interpretations that are decreed of the Constitution of the Republic by the National Congress.




In these cases, the executive shall promulgate the law with this phrase: "Now therefore let it be published".



Article 219


Whenever a bill that was not introduced at the initiative of the Supreme Court of Justice is intended to amend or repeal any provision contained in the codes of the Republic, it may not be debated without hearing the opinion of that Court.


The Court shall issue its report within the period specified by the National Congress.


This provision does not apply to laws of a political, economic or administrative nature.



Article 220


No bill rejected wholly or partially may be debated again in the same session of the Congress.



Article 221


A law is compulsory by virtue of its promulgation and after twenty days have elapsed following completion of its publication in the official journal La Gaceta. Nevertheless, the period mentioned in this article may be reduced or extended in the law itself and, in special cases, another method of promulgation may be ordered.



CHAPTER III. THE SUPERIOR TRIBUNAL OF ACCOUNTS



Article 222


The Superior Tribunal of Accounts is the governing entity of the system of control of public resources, with functional and administrative autonomy over the powers of the state, subject only to the fulfillment of the Constitution and the laws. It shall be responsible before the National Congress for the acts executed in the exercise of its powers.


The Superior Tribunal of Accounts has an a posteriori role in the funds, property, and resources administered by the powers of state, decentralized and devolved institutions, including the state or mixed banks the National Commission of Banks and Insurance, the municipalities and any special body or public or private entity that receives or administers public resources from internal or external sources.


In the fulfillment of its role it must realize auditing of finances, management and results, founded in efficiency, efficacy, economy, equity, truth, and legality. It is also its responsibility to establish a system of transparency in the management of public servants, the fact-finding on illicit enrichment and auditing of the assets and liabilities, and in general of the wealth of the state. In order to fulfill this responsibility, the Superior Tribunal of Accounts shall have the powers determined by its Organic Law.



Article 223


The Superior Tribunal of Accounts shall be composed of three members elected by the National Congress, with the favorable vote of two thirds of all the Representatives.


The members of the Superior Tribunal of Accounts shall be elected for a period of seven years and may not be re-elected.


The election of the President of the Superior Tribunal of Accounts shall be the responsibility of the National Congress.



Article 224


In order to be members of the Superior Tribunal of Accounts it is required that:







1.
One is Honduran by birth;






2.
One is over 35 years of age;






3.
One is a citizen in the full exercise of his rights;






4.
One is of recognized honesty and well-known good conduct, and






5.
One holds a university degree in the areas of economic, administrative, legal, or financial sciences.





Article 225


Illicit enrichment is presumed when the growth of wealth of the official or public employee, from the date on which he took office to the on which he left office, is notably larger than what he normally could have obtained in virtue of the salary and remuneration that he legally earned, and from the growth of his wealth or his earning from any other legal cause.


Similarly, illicit enrichment shall be presumed when the public servant does not authorize investigation of his bank deposits and business abroad.


In order to determine the growth referred to in the first paragraph of this article, wealth and earnings of the official or employee, of his spouse and of his children shall be considered.


The declaration of property of officials and public employees shall be made in accordance with the law.


When a public servant is absolved, he shall have the right to reassume his office.



Article 226


The Superior Tribunal of Accounts must submit to the National Congress, through its President, within the first forty days after the close of the fiscal year, the annual report on its management.



Article 227


All aspects relating to the organization and operation of the Superior Tribunal of Accounts and its departments shall be determined by its Organic Law.



CHAPTER IV. OFFICE OF THE ATTORNEY GENERAL OF THE REPUBLIC



Article 228


The Office of the Attorney General of the Republic shall be the legal representative of the state. Its organization and operation shall be determined by law.



Article 229


The Attorney General and the Deputy Attorney General of the Republic shall be elected by the National Congress for a term of four years and they may not be reelected for a subsequent period; they must have the same qualifications and shall have the same prerogatives and qualifications as prescribed by this Constitution for Justices of the Supreme Court of Justice.



Article 230


Civil and criminal actions resulting from the audits of the Office of the Comptroller General of the Republic shall be instituted by the Attorney General, with the exception of those relating to municipalities, which shall continue to be the responsibility of officials indicated in the law, and in their absence, by the Office of the Attorney General of the Republic.



Article 231


The state shall appropriate such funds as may be necessary for the proper organization and operation of the Office of the Attorney General of the Republic.


All public administration organs shall cooperate with the Attorney General of the Republic in performing his functions in the manner determined by law.



CHAPTER V



Section I. PUBLIC MINISTRY



Article 232


The Public Ministry is the specialized professional body responsible for the presentation, defense, and protection of the interests of society, functionally independent from the powers of the state and free from all sectarian political interference. The Public Ministry enjoys administrative, technical, financial and budgetary autonomy, effected in the General Budget of Revenues and Expenditures of the Republic, and shall have an annual gradual allocation until it gains three percent of the current revenues. The executive branch shall authorize the corresponding budgetary line items in anticipation quarterly. The officious exercise of criminal public action is the responsibility of the Public Ministry. In the matters of its competence it shall be exercised by the Office of the Attorney General of the Republic and by individuals in cases where it is their responsibility. The Public Ministry has the responsibility of the coordination, technical and legal direction, and criminal and forensic investigation.



Article 233


The appointment to the Public Ministry is thus: there shall be a Deputy General Prosecutor, who shall replace the head in the case of his absence, inability, or recusal. These officials shall be elected by the National Congress for a period of five years with the favorable vote of at least two thirds of its members from a nominee pool of five candidates selected by a nominating board, formed by the terms provided for by law.


In order to be General Prosecutor of the Republic and Deputy General Prosecutor the following qualifications are required:







1.
to be a Honduran by birth;






2.
to be a citizen in full enjoyment of his rights;






3.
to be a duly certified lawyer, with distinguished professional experience of more than ten years or to have filled the office of judge in the criminal law for at least ten years;






4.
to be older than 40 years of age, and






5.
to have a duly proven record of moral conduct.





Section II. Impeachment



Article 234


Impeachment of the President of the Republic and Presidential Designates, Justices of the Supreme Court of Justice, Representatives of the National Congress and Central American Parliament, Municipal Corporations and all public servants elected by the National Congress occurs when there is a grave complaint against their performance in office, for having taken actions contrary to the Constitution of the Republic or the national interest and for manifest negligence, inability, or incompetence in the exercise of office. Without prejudice to administrative, civil and criminal liability, the removal of office shall be the sole consequence derived from the liability determined through impeachment.


When the accusation is against the President of the Republic the process of the impeachment and removal must be approved by three fourths of the totality of the Representatives, in the other cases, it shall be by two thirds of the chamber.


The President of the Republic may only be removed from office by the National Congress through impeachment.


The implementation of impeachment and its effects are not subject to judicial review and the decree issued to its effect does not require the sanction of the executive branch.


Impeachment consists of two stages, the investigative stage that shall last for the period established in the Special Law that is issued to its effect and the stage of debate and voting that shall last up to five days, counted from the presentation of the report to the full membership by the Special Commission.



CHAPTER VI. THE EXECUTIVE BRANCH



Article 235


The President of the Republic, and in his absence, the Presidential Designates, shall exercise the executive power on behalf and for the benefit of the people.



Article 236


The President of the Republic and three Presidential Designates shall be elected jointly and directly by the people by a simple majority of votes. The election shall be announced by the Supreme Elections Tribunal and, in default thereof, by the National Congress or by the Supreme Court of Justice as applicable.



Article 237


The presidential term shall be four years and shall begin on the 27th day of January following the date on which the election was held.



Article 238


No person shall be President of the Republic or Presidential Designate unless:







1.
He is a Honduran by birth;






2.
He is over 30 years of age;






3.
He is in the enjoyment of the rights of citizenship, and






4.
He is a layman.





Article 239


A citizen who has held the Office of President under any title may not be President or a Presidential Designate.


Any person who violates this provision or advocates its amendment as well as those that directly or indirectly support him shall immediately cease to hold their respective offices and shall be disqualified for ten years from holding any public office.



Article 240


The following may not be elected President of the Republic:







1.
The Presidential Designates of the Republic, Secretaries and Deputy Secretaries of the Cabinet, Justices of the Supreme Elections Tribunal, Justices and judges of the judicial branch, Presidents, Vice Presidents, Managers, Deputy Managers, Directors, Deputy Directors, Executive Secretaries of decentralized institutions, members of the Superior Tribunal of Accounts, the Attorney General and Deputy Attorney General of the Republic, Justices of the Office of the Superior Tribunal of Accounts who have performed their functions during the six months prior to the date of election of the President of the Republic.






2.
Commanders and general officers of the armed forces;






3.
Senior officers of the armed forces and the police or state security forces;






4.
Servicemen on active duty and members of any other armed body that have performed their functions during the previous twelve months prior to the date of the election;






5.
Repealed.






6.
The spouse and the relatives within the fourth degree of relationship by blood or the second degree of relationship by marriage of the President and the Presidential Designates that have exercised the presidency in the year prior to the election, and






7.
The representatives or agents of enterprises that are concession holders of the state, the concession holders of the state for the exploitation of natural resources or contractors for services or public works that are financed with national funds and who for those reasons have outstanding accounts with the state.





Article 241


The President of the Republic, or whoever is performing his functions, may not leave the national territory for more than fifteen days without permission of the National Congress or its Permanent Committee.



Article 242


In the temporary absences of the President of the Republic, one of the Designates shall replace him in his functions. If the absence of the President is permanent, the Designate elected for that purpose by the National Congress shall exercise the executive power for the time that remains for completion of the constitutional term. But if the three Designates are also permanently absent, the executive power shall be exercised by the President of the National Congress or, in default thereof, by the President of the Supreme Court of Justice for the time that remains for completion of the constitutional period.


If the election of the President and Designates should not be announced one day before the 27th of January, the executive power shall be exercised exceptionally by the Council of Secretaries of the Cabinet, presided over by the Secretary of the Cabinet in the Departments of the Interior and Population. The Council of Secretaries of the Cabinet must convoke elections of the supreme authorities within fifteen days subsequent to that date.


These elections shall take place within a period of not less than four or more than six months from the date of the convocation.


Once the elections have been held, the Supreme Elections Tribunal or, in default thereof, the National Congress or the Supreme Court of Justice, as the case may be, shall make the corresponding announcement within the twenty days subsequent to the date of the election, and the persons elected shall immediately take office until the corresponding constitutional period is completed.


While the newly elected supreme authorities take their respective offices, the Representatives to the National Congress and the Justices of the Supreme Court of Justice and the Municipal Corporations shall continue temporarily to perform their functions for the period that is concluding.



Article 243


If, at the beginning of the constitutional period for which he has been elected the President does not take office, until he does so the Presidential Designate elected by the National Congress shall exercise the executive power.



Article 244


The oath required by law of the President of the Republic and Presidential Designates shall be administered before the President of the National Congress, if it is in session, or, in default thereof, before the President of the Supreme Court of Justice.


Should it not be possible to administer the oath before the above-mentioned officials, it may be administered before any judge (juez de letras) or Justice of the Peace of the Republic.



Article 245


The President of the Republic shall be responsible for the general administration of the state; his powers and duties are as follows:







1.
To comply with and enforce the Constitution, treaties and conventions, laws and other legal provisions;






2.
To direct the policies of the state and to represent it;






3.
To safeguard the independence and honor of the Republic and the integrity and inviolability of the national territory;






4.
To maintain the peace and internal security of the Republic and to repel every attack or external aggression;






5.
To freely appoint and dismiss Secretaries and Deputy Secretaries of the Cabinet and other officials and employees whose appointment is not assigned to other authorities;






6.
To convene the National Congress in special sessions through the Permanent Committee or to propose the continuance of regular sessions;






7.
To restrict or suspend the exercise of rights, in agreement with the Council of Ministers, subject to the provisions of this Constitution;






8.
To send messages to the National Congress at any time and compulsorily by personal appearance and in writing when each regular legislative session is installed;






9.
To participate in the enactment of the laws by introducing bills in the National Congress through the Secretaries of the Cabinet;






10.
To give the legislative and judicial branches and the Supreme Elections Tribunal such assistance and forces as they may need to implement their decisions;






11.
To issue directives and decrees and to issue regulations and resolutions according to the law;






12.
To direct foreign policy and relations;






13.
To conclude treaties and agreements and to ratify, following approval by the National Congress, international treaties of a political and military nature, those relating to the national territory, sovereignty and concessions, those entailing financial obligations for the public treasury, those requiring amendment or repeal of any constitutional or legal provision, and those needing legislative measures for their implementation;






14.
To appoint, in accordance with the foreign service law to be issued, the heads of diplomatic and consular missions who shall be Honduran by birth except in the case of honorary posts or representations jointly by Honduras with other states;






15.
To receive the heads of foreign diplomatic missions and representatives of international organizations; to issue and withdraw the exequatur from consuls of other states;






16.
To exercise command over the armed forces as the commander-in-chief and to adopt the necessary measures for the defense of the Republic;






17.
To declare war and make peace during a recess of the National Congress, which must be convened immediately;






18.
Generally to watch over the official behavior of public officials and employees for the security and prestige of the government and of the state;






19.
To administer the public treasury;






20.
To adopt special economic and financial measures when the national interest so requires and to give an account thereof to the National Congress;






21.
To negotiate loans and conclude their contracts following approval by the National Congress when appropriate;






22.
To draw up the National Development Plan, discuss it in the Council of Ministers, submit it to the National Congress for approval, direct it and execute it;






23.
To regulate customs tariffs according to law;






24.
To pardon and commute sentences according to law;






25.
To confer awards according to law;






26.
To see to it that the revenues of the state are collected and to regulate their investment according to law;






27.
To publish each quarter a statement of revenue and expenditures of public revenue;






28.
To organize, direct, orient and promote public education, eradicate illiteracy, and disseminate and improve technical education;






29.
To adopt measures for the promotion, recovery and rehabilitation of the health of the population and the prevention of disease;






30.
To direct the economic and financial policy of the state;






31.
To exercise supervision and control of banking institutions, insurance companies, and investment houses through the National Commission of Banks and Insurance, whose membership and operation shall be governed by a special law, and to appoint the President and Vice Presidents of the state banks according to law;






32.
To prescribe all such measures and provisions as may be feasible to promote the rapid execution of the agrarian reform and the development of production, and productivity in rural areas;






33.
To sanction, veto, promulgate and publish any laws approved by the National Congress;






34.
To direct and support the policy of economic and social integration, both national and international, aimed at improving the living conditions of the Honduran people;






35.
To maintain, and eliminate public services and take such measures as may be necessary for the good operation thereof;






36.
To confer military ranks from second lieutenant to captain, inclusive;






37.
To safeguard that the armed forces are apolitical, essentially professional, and obedient, and non-deliberative;






38.
To issue and cancel naturalization papers authorized by the executive branch according to law;






39.
To award pensions, bonuses, and allowances according to law;






40.
To confer legal status on civil organizations according to law;






41.
To ensure harmony between capital and labor;






42.
To revise and fix the minimum wage according to law;






43.
To permit or deny, following authorization by the National Congress, the transit through Honduran territory of troops of another country;






44.
To permit, following authorization by the National Congress, the departure of Honduran troops to render services in foreign territory, in accordance with international treaties and conventions for operations for the maintenance of peace, and






45.
Such other powers and duties as are conferred on him by the Constitution and the laws.





CHAPTER VII. OFFICES OF THE SECRETARIES OF THE CABINET



Article 246


The Secretaries of the Cabinet are bodies of the general administration of the country and are directly dependent on the President of the Republic.


The law shall determine their number, organization, responsibilities, and functioning as well as the organization, responsibilities, and functioning of the Council of Ministers.



Article 247


The Secretaries of the Cabinet shall cooperate with the President of the Republic in orienting, coordinating, directing and supervising the organs and agencies of the national public administration in their areas of jurisdiction.



Article 248


The decrees, regulations, directives, orders and executive acts of the President of the Republic must be authorized by the Secretaries of the Cabinet in their respective areas of jurisdiction or by the Deputy Secretaries, as the case may be. If this requirement is not met, they shall not have legal force.


The Secretaries of the Cabinet and the Deputy Secretaries shall be jointly responsible with the President of the Republic for any acts they authorize.


The ministers present shall be responsible for decisions taken in the Council of Ministers unless they have given grounds for their dissenting votes.



Article 249


No person may be Secretary or Deputy Secretary unless he meets the requirements given in numbers 1), 3), and 4) of article 238 of this Constitution and is also older than twenty-five years of age. The Deputy Secretaries shall replace the Secretaries by operation of law.



Article 250


The following may not be Secretaries or Deputy Secretaries of the Cabinet:







1.
The relatives of the President of the Republic, within the fourth degree of relationship by blood  and the second degree of relationship by marriage;






2.
Persons who have administered or collected public securities until the solvency of their account has been settled;






3.
Delinquent debtors to the public treasury;






4.
Concession holders of the state, their agents or representatives for the exploitation of natural resources or contractors of any services and public works that are financed with state funds and who for those reasons have accounts pending with it.





Article 251


The National Congress may summon the Secretaries of the Cabinet and these must answer any questions put to them concerning matters relating to public administration.



Article 252


The President of the Republic convokes and presides over the Council of Ministers. All decisions of the Council shall be taken by simple majority and, in the event of a tie, the President shall have a deciding vote.


The Council shall meet at the initiative of the President to take decisions on all matters he may deem to be of national importance and to consider such cases as are specified by law.


The Secretary of the Cabinet in the Office of the President shall act as Secretary of the Council.



Article 253


The holding of another public post is incompatible with the Office of Secretary of the Cabinet except when the laws assign him other functions. The rules, prohibitions and penalties established in articles 203 and 204 are applicable to the Secretaries of the Cabinet where appropriate.



Article 254


The Secretaries of the Cabinet must submit annually to the National Congress within the first fifteen days of its installation a report on the work done in their respective departments.



Article 255


The administrative acts of any organ of the State that are to have general legal effects shall be published in the official journal La Gaceta and their validity shall be regulated in accordance with the provisions of this Constitution for the coming into force of law.



CHAPTER VIII. THE CIVIL SERVICE



Article 256


The civil service system regulates the employment and public service relations established between the State and its servants, based on the principles of competence, efficiency and honesty. Personnel administration shall be subject to scientific methods based on the merit system.


The State shall protect its servants within the administrative career.



Article 257


The law shall regulate the civil service and in particular conditions for entering the public administration; promotions and advancement based on merit and aptitude; job security, transfers, suspensions and guarantees; the duties of public servants and reviewability against decisions that affect them.



Article 258


Both in the central government and in any of the decentralized agencies of the State, no person may hold at the same time two or more remunerated public offices except those rendering relief in medical care or educational services.


No official, employee or public worker that receives a regular salary shall receive a per diem allowance for the provision of a service in performance of his duties.



Article 259


The provisions of this chapter shall apply to officials and employees of decentralized and municipal institutions.



CHAPTER IX. DECENTRALIZED INSTITUTIONS



Article 260


Decentralized institutions may be established only by special law, provided the following are guaranteed:







1.
Greater efficiency in the administration of the national interests;






2.
The satisfaction of mass public service needs on a nonprofit basis;






3.
Greater effectiveness in achieving the purposes of the public administration;






4.
Economic and administrative justification of the cost of their operation, of the expected yield or benefit or, where appropriate, of the expected savings;






5.
Exclusiveness of the field, so that their establishment does not entail duplication with other already existing organs of the public administration;






6.
The utilization and exploitation of property or resources belonging to the state; the participation of the state in those areas of economic activities that it considers necessary and advisable for achieving its purposes of social progress and general welfare, and






7.
The general legal regime of the decentralized institutions will be established by the means of the general law of public administration to be issued.





Article 261


To establish or suppress a decentralized agency, the National Congress shall decide by the vote of two thirds of its members.


Prior to the issuance of laws relating to decentralized institutions, the National Congress must seek the opinion of the executive branch.



Article 262


The decentralized institutions enjoy functional and administrative independence and for that purpose may issue such regulations as are necessary according to law.


The decentralized institutions shall operate under the direction and supervision of the State and their chairmen, directors or managers shall be accountable for their activities. The law shall stipulate the necessary mechanisms for the control of decentralized institutions.



Article 263


The following may not be chairmen, general managers, or directors general of decentralized institutions: the spouses and the relatives of the President of the Republic and Presidential Designates, within the fourth degree of relationship by blood or the second degree of relationship by marriage.



Article 264


The chairmen, directors general and managers of decentralized agencies of the state shall have a term of office of four years and their mode of appointment and removal shall be in accordance with the respective laws establishing them.



Article 265


Officials who in any capacity exercise directive functions of decentralized agencies shall be officials of trust of the executive branch but the employment relations of the other employees of these institutions shall be regulated by the legal regime applicable to workers in general. The methods, content and scope of these regimes shall be governed by the pertinent laws, regulations and collective agreements.



Article 266


The decentralized institutions shall submit to the central government the plan of operations for the fiscal year concerned, accompanied by a narrative and analytical report of each of the basic specific activities to be carried out, together with a comprehensive budget for the execution of the plan concerned.


The Secretary of the Cabinet in the Department of Finance and the Technical Secretary of Planning and External Cooperation shall separately prepare opinions for the purpose of determining the consistency of such documents with the approved development plans.


Once they are approved by the President of the Republic, the opinions shall be sent to the decentralized institutions concerned.


The governing bodies of the decentralized institutions shall not approve the plan or the annual budget until the changes proposed in the opinion concerned have been incorporated into them.



Article 267


The decentralized agencies of the State shall send to the legislative branch within the first fifteen days of the month of September each year, the respective annual itemized preliminary draft budgets for approval.



Article 268


The decentralized institutions must submit to the central government a detailed report on the net results of the financial activities of their prior fiscal year.


Likewise, they must submit a report on the physical and financial progress of all the programs and projects being executed.


The Secretary of the Cabinet in the Department of Finance and the Technical Secretary of Planning and External Cooperation shall evaluate the results of the work of each decentralized agency and shall make such observations and recommendations as they deem pertinent.



Article 269


The executive branch may, through the corresponding channel, dispose of the net profits of the decentralized institutions that carry on economic activities, when they do not affect the development of those institutions or the execution of their priority programs or projects.



Article 270


The law shall specify the contracts that must be submitted to public bidding by decentralized institutions.



Article 271


Any substantial change in the plan of operations and the budget of a decentralized institution shall previously require a favorable opinion from the Technical Secretary of Planning and External Cooperation and from the Secretary of the Cabinet in the Department of Finance.



CHAPTER X. THE NATIONAL DEFENSE



Article 272


The armed forces of Honduras are a permanent, essentially professional, apolitical, obedient and non-deliberative national institution.


They are established to defend the territorial integrity and sovereignty of the Republic, to maintain peace, the rule of the Constitution, the principles of free suffrage and alternation in the exercise of the office of the President of the Republic.


They shall cooperate with the National Police in the conservation of the Public Order.


In order to guarantee the free exercise of suffrage, the custody, transportation, and guarding of the electoral materials, and other aspects of the security of the process, the President of the Republic shall put the Armed Forces at the disposition of the Supreme Elections Tribunal beginning one month before the elections until the declaration of the result of the same.



Article 273


The armed forces shall comprise the high command, army, air force, navy, and the agencies determined by the law establishing them.



Article 274


The armed forces shall be subject to the provisions of the law establishing them and of the other laws and regulations governing their operation. They shall cooperate with the Secretaries of the Cabinet and other institutions at the order of the same in the tasks of literacy training, education, agriculture, protection of the environment, highways, communications, health, and agrarian reform.


They shall participate in international peace missions, based on international treaties and shall lend logistical support of technical assistance in communications and transportation, fighting against drug trafficking, and shall collaborate with personnel and means to face natural disasters and emergency situations that affect people and property as well as in programs of protection and conservation of the ecosystem, academic education and technical training of their members and others of national interest.


They shall also cooperate with public security institutions at the request of the Secretary of the Cabinet in the Department of Security to combat terrorism, trafficking of arms and organized crime, as well as in the protection of the powers of the state and the Supreme Elections Tribunal, at the request of the same, in their installation and operation.



Article 275


A special law shall regulate the operation of the military courts.



Article 276


Citizens between the age of eighteen and thirty shall lend military service in a voluntary form in times of peace, under the form of an educative, social, humanistic and democratic system. The State has the ability to use the draft in accordance with the Law of Military Service.


In the event of an international war, all Hondurans capable of defending and rendering service to the nation shall be soldiers.



Article 277


The President of the Republic shall exercise the direct command of the Armed Forces in his character as Commander-in-Chief in accordance with this Constitution, the law establishing the Armed Forces and the other applicable laws.



Article 278


Orders given by the President of the Republic must be obeyed and executed with adherence to the Constitution of the Republic and to the principles of legality, discipline, and military professionalism.



Article 279


The Secretary of the Cabinet in the Department of National Defense shall be the citizen who possesses the requirements given by this Constitution and the other laws; the Chief of the Joint Superior Council of the Armed Forces shall be a general or superior officer, with the grade of colonel of the army or its equivalent, in active service with merits and leadership, Honduran by birth, and shall possess the requirements determined by law. A relative of the President of the Republic or of his legal substitutes within the fourth degree of relationship by blood or the second by marriage may not be the Chief of the Joint Superior Council of the Armed Forces.



Article 280


The Secretary of the Cabinet in the Department of National Defense shall be appointed or removed freely by the President of the Republic. In equal manner, shall be the Chief of the Joint Superior Council of the Armed Forces, who shall be selected by the President of the Republic, between the members that form the Board of Commanders of the Armed Forces in accordance with that established by the hierarchy of officers, prescribed in the law that establishes the Armed Forces.



Article 281


In the event of temporary absence of the Chief of the Joint Superior Council of the armed forces, the Deputy Chief shall perform his duties, and if the Deputy Chief is also absent or the office is vacant, the general officer or superior chosen by the President of the Republic from the remaining members of the Board of Commanders shall perform his duties provisionally. In the absence of all of the above, the general officer or superior with the grade of Colonel of the army or its equivalent, shall be chosen by the President.


In the case of the permanent absence of the Chief of the Joint Superior Council of the Armed Forces, the President of the Republic shall make the respective appointments in the terms provided in articles 279 and 280 of this Constitution. While the appointment of the Chief of the Joint Superior Council of the Armed Forces takes place, the officer of the Armed Forces who is performing his duties shall fill the vacancy.



Article 282


The appointments and removals of personnel from the Armed Forces, in the administrative area shall be made in accordance with the law of public administration.


In the operational area, the appointments and removals shall be made by the Chief of the Joint Superior Council of the Armed Forces, in accordance with the organic structure of the Armed Forces, in accordance with its establishing law, and the other legal provisions in force, including the personnel of troops and aids.



Article 283


The Joint Superior Council of the Armed Forces is the superior technical body of counsel, planning, coordination and supervision, dependent on the Secretary of the Cabinet in the Department of National Defense and shall have the functions assigned by the law establishing the armed forced.



Article 284


The territory of the Republic shall be divided into military regions for reasons of defense and national security and each shall be in the charge of a chief of military region. Its organization and operation shall be in accordance with the provided in the law establishing the armed forces.



Article 285


The Board of Commanders of the Armed Forces is the consultative organ in all matters relating to that institution. It shall act as the decision-making organ in matters within its jurisdiction and as the Superior Court of the Armed Forces in matters submitted to its cognizance. The law establishing the armed forces and their regulation shall regulate its operation.



Article 286


The Board of Commanders of the Armed Forces shall be formed by the Chief of the Joint Superior Council, who shall preside over it, the Deputy Chief of the Joint Superior Council, the Inspector General and the Commanders of Force.



Article 287


The National Council on Defense and Security is hereby created; a special law shall regulate its organization and operation.



Article 288


Candidates to be officers in the armed forces shall be educated at a higher level in military training centers. Training centers shall be organized for the arms and services in accordance with the needs of the institution.


Technical schools for training shall also be organized in accordance with the motivation of voluntary, educational, social, humanistic, and democratic military service.



Article 289


The National Defense College is established as the highest seat of learning of the armed forces, responsible for the training of select military and civilian personnel so that they may participate jointly in the national strategic planning in the political, economic, social and military fields.



Article 290


Military ranks are acquired only by strict promotion in accordance with the respective law.


Military personnel may not be deprived of their ranks, honors or pensions except as provided for by law.


Promotions from second lieutenant to captain, inclusive, shall be conferred by the President of the Republic on the proposal of the Secretary of the Cabinet in the Department of National Defense; promotions from major to General of Division, inclusive, shall be conferred by the National Congress on the proposal of the executive branch.


The Joint Supreme Council of the Armed Forces shall issue an opinion prior to conferring promotions of officers.



Article 291


For the protection, welfare and security of all the members of the armed forces, the Institute of Military Welfare, a body that shall be headed by the Chief of the Joint Supreme Council and in accordance with the previsions of the law of the Institute of Military Welfare shall operate.



Article 292


The manufacture, import, distribution and sale of arms, ammunition and similar articles is reserved as an exclusive right of the armed forces.



Article 293


The National Police is a permanent professional institution of the state, apolitical in the partisan sense, of a permanent civil nature, charged with safeguarding the preservation of the public order, prevention, control, and fighting crime, protecting the safety of people and their property; to execute the resolutions, provisions, orders, and legal decisions of the authorities and public officials, all with strict respect for human rights.


The National Police shall be ruled by special legislation.



CHAPTER XI. THE DEPARTMENTAL AND MUNICIPAL SYSTEM



Article 294


The national territory shall be divided into departments. Their establishment and boundaries shall be determined by the National Congress.


The departments shall be divided into autonomous municipalities administered by corporations elected by the people, according to law.


Without prejudice to that established in the previous paragraphs, the National Congress may create zones subject to special regimes in accordance with Article 329 of this Constitution.



Article 295


The central district consists of a single municipality made up of the former municipalities of Tegucigalpa and Comayaguela.



Article 296


The law shall establish the organization and operation of the municipalities and the requirements for being a municipal official or employee.



Article 297


The municipalities shall freely appoint the employees under their authority including the police officers paid with their own funds.



Article 298


In the performance of their exclusive functions and provided they are not contrary to the law, the municipal corporations shall be independent of the state powers and shall be accountable to the courts of justice for abuses committed individually or collectively, without prejudice to administrative liability.



Article 299


The economic and social development of the municipalities must form part of the national development programs.



Article 300


Every municipality shall have sufficient communal land (tierras ejidales) to ensure its existence and normal development.



Article 301


Taxes and contributions levied on income derived from investments made in the respective municipality, as well as the participation incumbent upon it for the exploitation or processing of the natural resources located in its municipal jurisdiction, shall be paid into the municipal treasury, except where reasons of national expediency require them to be used for other purposes.



Article 302


For the exclusive purposes of ensuring the improvement and development of the communities, citizens shall be entitled to freely associate themselves in civic associations, to establish federations or confederations. The law shall regulate this entitlement.



CHAPTER XII. THE JUDICIAL BRANCH



Article 303


The power to dispense justice emanates from the people and is administered free of charge on behalf of the state by independent justices and judges, subject only to the Constitution and the laws. The judicial branch consists of a Supreme Court of Justice, the Courts of Appeals, the courts, by tribunals with exclusive competence in zones of the country subject to special regimes created by the Constitution of the Republic and additional offices specified by law.


No trial shall have more than two instances, the judge or justice that has exercised jurisdiction in one of them may not hear the other, nor in the appeal of the same matter, without incurring liability.


They also may not judge in the case of spouses and relatives within the fourth degree through blood relation or the second through marriage.



Article 304


It is the responsibility of the judicial bodies to apply the laws to specific cases, to judge and execute the judgment. They may never create exceptional judicial bodies. This provision has an exception for the judicial courts of the Special Development Regions. The judges of these courts shall be appointed by the National Congress by a majority of two thirds of the total membership, at the proposal of the authorities of the administration of the Special Development Region in question.



Article 305


Once their intervention has been requested legally and in matters of their competence, judges and justices may not avoid judging under the pretext of silence or unclearness of the laws.



Article 306


The judicial bodies shall require, in necessary cases, the aid of the Public Forces for the fulfillment of their orders; if this is denied or it is not available, they may demand it of the citizens.


He who without justification refuses to give aid shall incur liability.



Article 307


The law, without lessening the independence of the judges and justices, shall dispose that which is necessary to ensure the correct and normal functioning of the judicial bodies, providing efficient means to attend to their functional and administrative needs, as well as the organization of their auxiliary services.



Article 308


The Supreme Court of Justice is the highest judicial body, its jurisdiction encompasses the entire territory of the state and it has its seat in the capital, but may change it temporarily when it so determines, to any other part of the territory. The Supreme Court of Justice shall be composed of fifteen justices.


Its decisions shall be made by the majority of its full membership.



Article 309


In order to be a Justice of the Supreme Court of Justice, one is required:







1.
To be Honduran by birth.






2.
To be a citizen in the enjoyment and exercise of his rights.






3.
To be an Attorney-Notary duly registered.






4.
To be over thirty-five years of age, and






5.
To have presided over a judicial body for five years, or to have exercised the profession for ten years.





Article 310


Justices of the Supreme Court of Justice may not be elected who:







1.
Have any of the disqualifiers to be a Secretary of the Cabinet, and






2.
The spouses and relatives of others to the fourth degree of relation by blood or to the second by marriage.





Article 311


The Justices of the Supreme Court of Justice shall be elected by the National Congress, with the favorable vote of two thirds of its total membership, from a nominee pool of candidates of no less than three for each one of the justices to be elected.


Once the proposal with the totality of the Justices has been presented, it shall proceed to election.


If it does not receive the majority required for the election of the complete nomination of Justices, direct and secret voting shall take effect to individually elect the justices that are lacking, as many times as necessary, until achieving the favorable vote of two thirds.


Justices shall be elected from a nominee pool of candidates proposed by a Nominating Board, which shall be formed in the following manner:







1.
A Representative of the Supreme Court of Justice elected by the favorable vote of two thirds of the Justices.






2.
A Representative of the College of Lawyers of Honduras, elected in Assembly






3.
The National Commissioner of Human Rights






4.
A representative of the Honduran Council of Private Enterprise (COHEP), elected in Assembly;






5.
A Representative of the faculty of professors of the School of Judicial Sciences, whose proposal shall take effect through the National Autonomous University of Honduras






6.
A Representative elected by the organizations of civil society, and






7.
A Representative of the Confederations of Workers.




A law shall regulate the organization and operation of the Nominating Board.



Article 312


The organizations that form the Nominating Boards shall be convoked by the President of the National Congress, no later than the 31st of October of the year prior to the election of the Justices, and he must submit his proposal to the Permanent Committee of the National Congress on the 23rd of January at the latest, in order to hold the election on the 25th of January.


If once the Nominating Board has been convoked it does not make proposals, the National Congress shall proceed to the election through a majority characterized by its full membership.



Article 313


The Supreme Court of Justice shall have the following duties and powers:







1.
To direct the judicial branch in the power of imparting justice.






2.
To take cognizance of trials initiated against the highest officials of state and the Representatives






3.
To take cognizance in the second instance of matters that the Appellate Courts have taken cognizance of in the first instance.






4.
To take cognizance of cases of extradition and others that must be judged in accordance with international law






5.
To take cognizance of writs of habeas corpus, habeas data, cassation, amparo, review, and unconstitutionality in accordance with the Constitution and the law






6.
To authorize the exercise of the Notary for those who have obtained the title of lawyer.






7.
To take cognizance at first instance of the preliminary trial against the Justices of the Appellate Courts






8.
To issue its internal regulations and others that are necessary for the fulfillment of its functions






9.
Any others conferred upon it by the Constitution and the law






10.
To elaborate the project of budgeting of the judicial branch jointly with the Council of the Judiciary and Judicial Career, and to send it to the President of the National Congress.






11.
To fix the judicial division of the territory






12.
To create, abolish, combine, or transfer the Courts, Appellate Courts, and other dependencies with prior favorable judgment of the Council of the Judiciary and the judicial career.





Article 314


The term of the Justice of the Supreme Court of Justice shall be seven years beginning at the date on which they take oath, and they may be re-elected.


In the case of death, disability that impedes the exercise of office, substitution for legal reasons or resignation, the Justice that fills the vacancy shall occupy the office for the rest of the term and shall be elected by the National Congress through the favorable vote of two thirds of the total membership. The substitute shall be elected from the remaining candidates proposed by the Nominating Board at the beginning of the term.



Article 315


The Supreme Court of Justice shall fulfill its constitutional and legal functions under the presidency of one of its Justices.


To choose the President of the Court, the Justices elected by the National Congress, all meeting together, shall select no later than twenty-four hours after their election and by the favorable vote of two thirds of their members, the Justice whose name shall be proposed to the National Congress of the Republic for his election to that position.


This election shall be held in the same way with the vote of two thirds of the total membership of the National Congress.


The President of the Supreme Court of Justice shall hold his office for a period of seven years and may be re-elected.


The President of the Supreme Court of Justice shall exercise representation of the judicial branch and in this character shall act in accordance with the decisions made by the full court.



Article 316


The Supreme Court of Justice is organized in chambers, one of which is the Constitutional, formed by five Justices. When the decisions of the chambers are pronounced by unanimity of votes, they must be put forth in the name of the Supreme Court of Justice and have decisive character. When there is not unanimity in making the decision on the matter, the justices who have participated in the chamber may not be included in the full court.


The constitutional chamber has the following powers and duties:







1.
To take cognizance of, in accordance with this Constitution and the law, of writs of habeas corpus or personal appearance, habeas data, amparo, unconstitutionality, and review, and






2.
To resolve conflicts between the powers of state, including the Supreme Elections Tribunal, as well as between the other entities and bodies indicated by law. The decisions in which unconstitutionality of a law is declared are of immediate execution and have general effect, and abrogate the unconstitutional law, and must be communicated to the National Congress, which shall make it published in the official journal La Gaceta. The regulations shall establish the organization and operation of the chambers.





Article 317


The Council of the Judiciary and the Judicial Career are hereby created, whose members, organization, domain, and powers and duties shall be the subject of a law, which shall be approved by two thirds of the favorable vote of the full membership of the Representatives of the National Congress.


The judges and justices may not be dismissed, suspended, transferred, demoted, nor retired unless with cause and with the guarantees provided for in the law.


The term of the members of the Council of the Judiciary and the Judicial Career shall be five years and they may be re-elected for one additional term, and must give their service full-time and exclusively. There shall be an exception for the members of the Council who are part of the Supreme Court of Justice who shall act during the period for which they were elected.


The law shall determine its organization, domain, and responsibilities and powers.



Article 318


The judicial branch shall enjoy complete administrative and financial autonomy. In the General Budget of Revenues and Expenditures of the Republic it shall have an annual allocation of no less than three percent of the current revenues.


The executive branch shall approve, quarterly and in advance, the appropriate budgetary line items.



Article 319


The judges and justices shall lend their services exclusively to the judicial branch. Consequently, they may not exercise the profession of law independently, nor give counsel or legal assistance to any person. This prohibition does not encompass the fulfillment of teaching roles nor of ad-hoc diplomatic functions.


The judicial officials and the auxiliary personnel of the judicial branch, or the judicial and administrative areas may not participate for any reason in partisan activities of any kind, except to cast their personal votes. They also may not unionize or declare themselves to be on strike.



Article 320


In the case of the incompatibility between a constitutional law and an ordinary legal one, the former shall be applied.



CHAPTER XIII. THE LIABILITY OF THE STATE AND OF ITS SERVANTS



Article 321


The servants of the state shall have no powers other than those expressly conferred on them by law. Any act they execute outside the law is null and void and entails liability.



Article 322


On taking up his post all public officials shall take the following legal oath: "I promise to be faithful to the Republic, to comply with and enforce the Constitution and laws."



Article 323


The officials are the repositories of authority, legally responsible for their official conduct, subject to the law and never above it.


No official or employee, civil or military, is required to fulfill unlawful orders or orders that entail the commission of an offense.



Article 324


If in the performance of his duties a public servant infringes the law to the detriment of private individuals, he shall be civilly and jointly liable together with the State and the state institution in whose service he is working, without prejudice to the recovery action that these may institute against the servant responsible, in cases of negligence or fraud.


Civil liability does not exclude the institution of administrative and penal liability proceedings against the offender.



Article 325


Civil liability proceedings against servants of the State prescribe in a period of ten years; penal liability proceedings, in twice the time indicated by the penal law.


In both cases, the period of prescription shall run from the date on which the public servant has ceased to perform the duties of the post in which he became liable.


There is no period of limitation in cases in which the death of one or more persons was caused by willful act or omission and for political reasons.



Article 326


The action to prosecute violators of the rights or guarantees established in this Constitution may be instituted by any person without bond or any formality and by simple denunciation.



Article 327


The law shall regulate the civil liability of the State, as well as the joint civil, penal and administrative liability of servants of the State.



TITLE VI. THE ECONOMIC REGIME



CHAPTER I. THE ECONOMIC SYSTEM



Article 328


The economic system of Honduras is based on the principles of efficiency in production and social justice in the distribution of wealth and national income, as well as on the harmonious coexistence of the factors of production that make it possible to dignify labor as the principal source of wealth and as a means of fulfillment of the human being.



Article 329


The state promotes economic and social development, which must be subject to strategic planning. The law shall regulate the system and process of planning with the participation of the State powers, and political, economic and social organizations shall be duly represented.


In order to realize the function of promoting the economic and social development and complementing the actions of the other agents of this development, the state, with vision of medium and long terms shall in concert with Honduran society design a plan satisfying the exact objectives and the means and mechanisms to achieve them.


Plans of development of the medium and long terms shall include strategic policies and programs that guarantee the continuity of their execution from their conception and approval until their conclusion.


The national plan, plans for comprehensive development, and the programs incorporated in them must be fulfilled by successive governments.


ZONES OF EMPLOYMENT AND ECONOMIC DEVELOPMENT:


The state may establish zones of the country subject to special regimes which shall have juridical personality, and are subject to a special fiscal regime and may incur obligations which do not require the guarantee or collateral of the state in solidarity, and may create contracts until the fulfillment of their timely objectives and during various governments. They shall enjoy functional and administrative autonomy that shall include the functions, abilities, and obligations that the Constitution and the laws confer on the municipalities.


The creation of a zone subject to a special regime is the exclusive power of the National Congress, by a qualified majority, given an approving plebiscite by two thirds in accordance with that established in article five of the Constitution. This requirement is not necessary for special regimes created in zones of low population density. A zone of low population density means those in which the number of permanent inhabitants per square kilometer is less than the average for rural zones calculated by the National Institute of Statistics, which shall issue the corresponding ruling.


The National Congress, upon approving the creation of zones subject to special regimes must guarantee that where appropriate there is respect for the ruling issued by the International Court of Justice of the Hague on the 11th of September, 1992 and that provided in articles 10, 11, 12, 13, 15, and 19 of the Constitution of the Republic regarding the territory. The zones are subject to the national legislation in all topics related to sovereignty, application of justice, national defense, foreign relations, electoral matters, and issuance of identification documents and passports.


The Gulf of Fonseca must be subject to a special regime in accordance with international law, and that established in Constitutional article 10 and this article. The Honduran coasts of the Gulf and the Caribbean Sea remain subject to the same constitutional provisions.


For the creation and operation of these zones the National Congress must approve an Organic Law, which may only be modified, reformed, interpreted or revoked by a favorable two thirds of the members of the National Congress. The celebration of a referendum or plebiscite by the people who inhabit the zone subject to the special regime is also necessary when its population is greater than one hundred thousand inhabitants. The Organic Law shall expressly establish the applicable regulations.


The authorities of the zones subject to special regimes have the obligation of adopting the best national and international practices to guarantee the existence and permanence of the social, economic, and legal environment adequate in order to be competitive at the international level.


In order to solve conflicts within the zones of the country subject to special regimes, the judicial branch through the Council of the Judiciary must create tribunals with exclusive and autonomous competency over them. The judges of the zones subject to special jurisdiction shall be proposed by the special zones before the Council of the Judiciary, who shall appoint judges given prior competition of a proposed list from a special commission formed in the manner described in the Organic Law of those regimes. The law may establish obligatory subjection to arbitration for the solution of conflicts of natural or juridical persons that live within the areas included in those regimes for certain matters. The tribunals of the zones subject to a special judicial regime may adopt judicial systems or traditions from other parts of the world as long as they guarantee equal or better constitutional principles of protection of human rights and have prior approval of the National Council.



Article 330


The national economy is based on the democratic and harmonious coexistence of various forms of ownership and enterprise.



Article 331


The State recognizes, guarantees and promotes freedom of consumption, savings, investment, employment, initiative, commerce, industry, contract, business and any others that flow from the principles that underlie this Constitution. However, the exercise of these freedoms may not be contrary to the social interest nor harmful to morals, health, or public security.



Article 332


The practice of economic activities primarily belongs to individuals. However, the State, for reasons of public order or social interest, may reserve to itself the operation of specified basic industries, ventures, and services affected by a public interest and issue economic, fiscal and public security measures and laws to channel, stimulate, supervise, orient and supplement private initiative on the basis of a rational and planned economic policy.



Article 333


The basis of the intervention of the State in the economy shall be the public and social interest, and its limits shall be rights and liberties recognized by this Constitution.



Article 334


Commercial companies shall be subject to the control and supervision of an Office of the Superintendent of Companies, whose organization and operation shall be determined by law.


Cooperatives shall be answerable to the agency and in the form and to the extent established by the pertinent laws.



Article 335


The State shall order its external economic relations on the basis of fair international cooperation, Central American economic integration, and respect for the treaties and agreements it signs, insofar as they are not opposed to the national interest.



Article 336


Foreign investment shall be authorized, registered and supervised by the State. It shall supplement and never substitute for national investment.


Foreign enterprises shall be subject to the laws of the Republic.



Article 337


Small-scale industry and commerce is the patrimony of Honduran nationals and its protection shall be the subject matter of a law.



Article 338


The law shall regulate and promote the organization of cooperatives of all kinds, without the basic economic and social principles of this Constitution being altered or eluded.



Article 339


Monopolies, monopsonies, oligopolies, hoarding and similar practices in industrial and commercial activity are prohibited.


The temporary privileges granted to inventors, discoverers or authors as the rights of scientific, literary, artistic or commercial property, patents of invention or trademarks are not considered private monopolies.



Article 340


The technical and rational exploitation of the natural resources of the nation is declared to be of public utility and need.


The state shall regulate their development in accordance with the social interest and shall establish the conditions for their grant to individuals.


The reforestation of the country and the conservation of forests are declared to be of national importance and collective interest.



Article 341


The law may establish restrictions, terms or prohibitions for the acquisition, transfer, use and enjoyment of state and municipal property, for reasons of public order, social interest or national expediency.



CHAPTER II. CURRENCY AND BANKING



Article 342


The issue of currency is the exclusive power of the State, which shall exercise it through the Central Bank of Honduras.


The banking, currency and credit regime shall be regulated by law.


The State, through the Central Bank of Honduras, shall be responsible for the formulation and development of the monetary, credit and exchange policy of the country, duly coordinated with the planned economic policy.



Article 343


The Central Bank of Honduras shall regulate and approve the granting of loans, discounts, guarantees and other credit operations; commissions, allowances or bonuses of any kind that banking, financing, or insurance institutions grant to shareholders that hold a majority interest, directors, and officers.


In addition, it shall regulate and approve the granting of loans, discounts, guarantees and other credit operations to companies in which the shareholders hold a majority interest.


Any violation of the provisions of this article shall be punished in accordance with such regulations as the Central Bank may issue, without prejudice to any civil or penal liability proceedings resulting therefrom.



CHAPTER III. AGRARIAN REFORM



Article 344


Agrarian reform is a comprehensive process and an instrument for the transformation of the agrarian structure of the country, aimed at replacing the latifundio and minifundio with a system of ownership, tenure, and use of the land that guarantees social justice in rural areas and increases the production and productivity of the agricultural sector.


The implementation of agrarian reform is declared to be of public need and interest.



Article 345


Agrarian reform is an essential part of the overall development strategy of the nation and therefore any other economic and social policies that the government may approve shall be formulated and executed in harmony with it, especially those related, inter alia, to education, housing, employment, infrastructure, marketing and technical and credit assistance.


Agrarian reform shall be implemented in such a way as to ensure the effective participation of agricultural workers on an equal footing with other sectors of production, in the process of economic, social and political development of the nation.



Article 346


It is the duty of the state to adopt measures to protect the rights and interests of the indigenous communities in the country, especially of the lands and forests in which they are settled.



Article 347


Agricultural production must be preferably aimed at satisfying the food requirements of the Honduran population, within the framework of a policy of adequate supply and fair prices for the producer and the consumer.



Article 348


The agrarian reform plans of the National Agrarian Institute and the other decisions of the State in agrarian matters shall be formulated and implemented with the effective participation of legally recognized organizations of agricultural workers, farmers, and stock-raisers.



Article 349


The expropriation of property for the purpose of agrarian reform or for developing and improving communities, or for any other purposes of national interest determined by the law, shall be carried out on the basis of just compensation by cash payments and, where appropriate, agrarian debt bonds. These bonds shall be compulsorily acceptable, shall enjoy sufficient guarantees by the State, and shall have such nominal values, redemption periods, interest rates and other requirements as the agrarian reform law may determine.



Article 350


The property that may be expropriated for the purposes of agrarian reform or the development and improvement of communities are exclusively rural holdings and the useful and necessary improvements attached to them whose severance may be detrimental to the economic production unit.



CHAPTER IV. FINANCIAL REGIME



Article 351


The tax system shall be governed by the principles of legality, proportionality, generality and equity, in accordance with the economic capacity of the taxpayer.



CHAPTER V. PUBLIC WEALTH



Article 352


The public wealth comprises:







1.
All movable and immovable properties of the State;






2.
All its active credits, and






3.
Its net available funds.





Article 353


The financial obligations of the State are:







1.
Debts legally incurred for current expenditures or investment outlays originating in the execution of the General Budget of revenues and expenditures, and






2.
Other debts legally recognized by the State.





Article 354


Fiscal or public properties may be awarded or transferred only to the persons and in the manner and under the conditions determined by law.


The State reserves itself the power to establish or modify the demarcation of zones for the control and protection of natural resources in the national territory.



Article 355


The administration of public funds is the responsibility of the executive branch.


For the collection, custody and expenditure of these funds, there shall be a general treasury service.


However, the executive branch may delegate the functions of collector and depository to the Central Bank.


In addition, the law may establish special disbursement services.



Article 356


The State guarantees the payment of the public debt incurred only by constitutional governments, in accordance with this Constitution and laws.


Any rule or act that violates the provisions of this article shall entail the civil, penal and administrative liability of the offenders, for which there shall be no period of limitation.



Article 357


The authorizations of external or internal indebtedness of the central government, decentralized agencies and municipal governments, which include State guarantees or endorsements, shall be regulated by law.



Article 358


Local governments may undertake domestic credit operations under their exclusive responsibility, but they shall require the authorizations specified by special laws.



Article 359


Public taxation, expenditure and indebtedness shall remain proportionate to the gross domestic product, according to law.



Article 360


The contracts which the State enters into for the construction of public works, procurement of supplies and services, purchase or rental of goods, must be executed following a public bidding, competition or auction, according to law.


The foregoing provision shall not apply to contracts whose purpose is to meet the needs arising from a state of emergency and those which by their nature can be entered into only with a specified person.



CHAPTER VI. BUDGET



Article 361


The financial resources of the State are:







1.
Revenues received from taxes, fees, contributions, royalties, grants or under any other heading;






2.
Revenues derived from state enterprises, mixed capital enterprises, or those in which the state has an equity participation, and






3.
Special revenue derived from public credit or any other sources.





Article 362


All fiscal revenues and expenditures shall appear in the General Budget of the Republic, which shall be voted annually in accordance with planned economic policy and with the annual plans of operations approved by the government.



Article 363


All regular fiscal revenues shall constitute a single fund.


No earmarked revenue may be created. Nevertheless, the law may earmark revenue for the service of the public debt and order that the proceeds of specified taxes and general contributions be divided between the national treasury and the treasury of the municipalities in predetermined proportions or amounts.


In addition, the law may, in accordance with the planned policy, authorize specified state enterprises or mixed economy enterprises to collect, administer, or invest financial resources derived from the performance of the economic activities incumbent upon them.



Article 364


No commitment may be made and no payment may be effected that exceeds the appropriations voted in the budget or violates the budgetary rules.


The offenders shall be civilly, criminally and administratively liable.



Article 365


The executive branch, under its responsibility and provided the National Congress is not in session, may incur loans, change the purpose of an authorized item, or open additional credits for satisfying urgent or unforeseen needs in the event of war, internal disturbance or public disaster, or for meeting international commitments, all of which are to be accounted for in detail to the National Congress at the subsequent legislative session.


The same procedure shall be followed in the case of obligations of the State arising from final judgments for the payment of employment benefits when no budgetary item exists or when such item has been exhausted.



Article 366


The budget shall be voted by the legislative branch on the basis of the proposal submitted by the executive branch.



Article 367


The proposed budget shall be submitted by the executive branch to the National Congress within the first fifteen days of the month of September of each year.



Article 368


The organic budget law shall stipulate all matters relating to the preparation, calculation, execution and liquidation of the budget. When the budget for a new fiscal year has not been voted at the end of the fiscal year, the one corresponding to the previous period shall continue in effect.



Article 369


The law shall determine the organization and operation of the General Supply Office of the Republic.



Article 370


Repealed.



Article 371


The preventive inspection of the execution of the General Budget of Revenues and Expenditures of the Republic shall be the responsibility of the executive branch, which must in particular:







1.
Check the collection and supervise the custody, commitment and outlay of public funds, and






2.
Approve all expenditures of public funds, in accordance with the budget.




The law shall establish the procedures and scope of this inspection.



Article 372


The preventive inspection of decentralized institutions and municipalities shall be carried out in accordance with the provisions of the respective laws.



TITLE VII. AMENDMENT AND INVIOLABILITY OF THE CONSTITUTION



CHAPTER I. AMENDMENT OF THE CONSTITUTION



Article 373


The amendment of this Constitution may be decreed by the National Congress, in regular session, with two thirds of the votes of all its members. The decree shall specify for that purpose the article or articles that are to be amended, which must be ratified by the subsequent regular legislative session, by the same number of votes, in order to take effect.



Article 374


The foregoing article, this article, the articles of the Constitution relating to the form of government, national territory, the presidential term, the prohibition from reelection to the presidency of the Republic, the citizen who has served as President under any title, and that referring to persons who may not be President of the Republic for the subsequent period may not be amended in any case.



CHAPTER II. THE INVIOLABILITY OF THE CONSTITUTION



Article 375


This Constitution does not cease to be in effect nor does it cease to be in force by act of force or when it is allegedly repealed or amended by any means or procedure other than that which it itself provides. In these cases, every citizen, whether or not invested with authority, has the duty to cooperate in maintaining or reestablishing its effectiveness.


Persons responsible for the events specified in the first part of the foregoing paragraph, as well as the principal officials of governments that may subsequently be organized, shall be tried in accordance with this Constitution and the laws issued in conformity therewith, if they have not assisted in immediately reestablishing the rule of this Constitution and the authorities constituted in accordance therewith. The Congress may, by a vote of an absolute majority of its members, decree the forfeiture of all or part of the property of those same persons and of others who have enriched themselves by supplanting the sovereignty of the people or by usurping the public powers, to compensate the Republic for any losses incurred on account of them.



TITLE VIII. TRANSITORY PROVISIONS AND THE ENTRY INTO FORCE OF THE CONSTITUTION



CHAPTER I. TRANSITORY PROVISIONS



Article 376


All laws, decree-laws, decrees, regulations, orders and other provisions that were in effect at the time this Constitution was promulgated shall continue to be observed insofar as they are not in conflict with it or until they have been legally repealed or amended.



Article 377


Repealed.



Article 378


The Constitution issued by the Constituent National Assembly on the third day of June, one thousand nine hundred and seventy-five, is repealed by this Constitution.



CHAPTER II. THE ENTRY INTO FORCE OF THE CONSTITUTION



Article 379


This Constitution shall be sworn in a public and solemn session and shall enter into force on the twentieth day of January nineteen hundred and eighty-two.


Given in the hall of sessions of the National Constituent Assembly, in the city of Tegucigalpa, Central District, on the eleventh day of January, one thousand nine hundred and eighty-two.

